KAY DECLARATION


 EXHIBIT 1
                     INTERNATIONAL CHAMBER OF COMMERCE
                     INTERNATIONAL COURT OF ARBITRATION



                        Solvay USA Inc. and Rhodia Operations S.A.S.,

                                           Claimants,

                                               v.

                                      PPT Research, Inc.,

                                          Respondent.




                              REQUEST FOR ARBITRATION




Randall E. Kay, Esq.
JONES DAY
4655 Executive Drive, Suite 1500
San Diego, California 92121
858.314.1139
rekay@jonesday.com

Andrea W. Jeffries, Esq.
JONES DAY
555 South Flower Street, Fiftieth Floor
Los Angeles, California 90071
213.489.3939
ajeffries@jonesday.com

Attorneys for Solvay USA Inc. and
Rhodia Operations S.A.S.




NAI-1513579042v7
                                                   TABLE OF CONTENTS

REQUEST FOR ARBITRATION................................................................................................. 1
          I.         Claimants’ Statement of Information for Article 4(3)
                     of the ICC Arbitration Rules…………………………………………………….. 1

                     1.         The Name in Full, Description, Address and Other Contact Details
                                of Each of the Parties ................................................................................. 1
                     2.         The Name in Full, Address and other Contact Details of Any
                                Persons Representing the Claimant in the Arbitration. .............................. 2
                     3.         Description of the Nature and Circumstances of the Dispute Giving
                                Rise to the Claims and of the Basis Upon Which the Claims are
                                Made. ......................................................................................................... 2
                     4.         Statement of the Relief Sought, Together With the Amounts of
                                Any Quantified Claims and, to the Extent Possible, an Estimate of
                                the Monetary Value of Any Other Claims. ................................................ 3
                     5.         Relevant Agreements With the Arbitration Clauses. ................................. 4
                     6.         Where Claims are Made Under More Than One Arbitration
                                Agreement, an Indication of the Arbitration Agreement Under
                                Which Each Claim is Made. ...................................................................... 5
                     7.         All Relevant Particulars and Any Observations or Proposals
                                Concerning the Number of Arbitrators and Their Choice in
                                Accordance With the Provisions of Articles 12 and 13, and any
                                Nomination of an Arbitrator Required Thereby. ....................................... 6
                     8.         All Relevant Particulars and Any Observations or Proposals as to
                                the Place of the Arbitration, the Applicable Rules of Law and the
                                Language of the Arbitration. ...................................................................... 6
                     9.         Payment of ICC Filing Fee. ....................................................................... 6

          II.        Claimants’ Detailed Statement of Claims ………………………………………. 7

FIRST CAUSE OF ACTION, DECLARATORY RELIEF
      (28 U.S.C. §§ 2201, 2202 (All DJ Claims); Del. Code Ann. Tit. 10 § 6501 (RCA
      Claims), Pennsylvania Declaratory Judgment Act 42 Pa. §§ 7532-34 (TLA
      Claims))............................................................................................................................ 15
SECOND CAUSE OF ACTION, BREACH OF CONTRACT ……………………………..... 16

PRAYER FOR RELIEF ………………………………………………………………………. 17




  NAI-1513579042v7                                                    -i-
                                   REQUEST FOR ARBITRATION


           Claimants Solvay USA Inc. and Rhodia Operations S.A.S. (collectively “Claimants”)

submit this Request for Arbitration against PPT Research, Inc. (“Respondent”). Pursuant to

Article 4 of the International Court of Arbitration, International Chamber of Commerce (“ICC”)

Arbitration Rules, Claimants state as follows.

      I.      Claimants’ Statement of Information for Article 4(3) of the ICC Arbitration
              Rules

              1. The Name in Full, Description, Address and Other Contact Details of Each of
                 the Parties

              a. Claimant Solvay USA Inc. (“Solvay”) is a Delaware corporation with its principal

                   place of business in Princeton, New Jersey. Solvay’s address is 504 Carnegie

                   Center, Princeton, New Jersey, 08540. Solvay operates the Novecare Global

                   Business Unit in the United States which includes chemicals and specialty

                   chemicals, polymers, solutions, and formulation expertise for use in a variety of

                   industrial, coatings, agricultural, home and personal care, and oil and gas markets

                   and applications.

              b. Claimant Rhodia Operations S.A.S. (“Rhodia”) is a French corporation with its

                   registered office at 52 rue de la Haie Coq, 93300 Aubervilliers, France. Rhodia

                   operates the Novecare Global Business Unit in France which includes chemicals

                   and specialty chemicals, polymers, solutions, and formulation expertise for use in

                   a variety of industrial, coatings, agricultural, home and personal care, and oil and

                   gas markets and applications.

              c. Claimants are informed and believe that Respondent PPT Research, Inc. (“PPT”)

                   is incorporated in Pennsylvania with its principal place of business in Allentown,

NAI-1513579042v7                                     1
                   Pennsylvania. PPT’s address is believed to be 515 Business Park Lane,

                   Allentown, Pennsylvania 18109-9115. PPT represents itself as being in the

                   business of developing carriers and slurries for various industries, among other

                   things.

             2. The Name in Full, Address and other Contact Details of Any Persons
                Representing the Claimant in the Arbitration.

        Claimants are represented by:

                   Randall E. Kay
                   JONES DAY
                   4655 Executive Drive, Suite 1500
                   San Diego, California 92121
                   858.314.1139
                   rekay@jonesday.com

                   Andrea W. Jeffries, Esq.
                   JONES DAY
                   555 South Flower Street, Fiftieth Floor
                   Los Angeles, California 90071
                   213.489.3939
                   ajeffries@jonesday.com

             3. Description of the Nature and Circumstances of the Dispute Giving Rise to
                the Claims and of the Basis Upon Which the Claims are Made.

        Claimants bring the following claims in arbitration:

                      (1) Declaratory Judgment for Freedom to Operate Without Obligation to PPT
                          Under Reciprocal Confidentiality Agreement (as amended) (“RCA”) and
                          Under Technology License Agreement (as amended) (“TLA”)

                              a. Claimants Solvay and Rhodia

                              b. Respondent PPT

                              c. The basis upon which this claim is made is pled in detail in the
                                 First Cause of Action for Declaratory Relief below.

                      (2) Breach of Contract – Technology License Agreement (as amended)

                              a. Claimant Solvay

                              b. Respondent PPT

NAI-1513579042v7                                    2
                           c. The basis upon which this claim is made is pled in detail in the
                              Second Cause of action for Breach of Contract below.

             4. Statement of the Relief Sought, Together With the Amounts of Any
                Quantified Claims and, to the Extent Possible, an Estimate of the Monetary
                Value of Any Other Claims.

        Claimants seek declaratory relief and compensatory damages.

        For declaratory relief, Claimants seek arbitral determinations:

                   a. That Claimants have freedom to operate their businesses without

                       obligation to PPT: (1) under the RCA or the TLA; (2) for any alleged

                       trade secret misappropriation or other claim of misuse of proprietary

                       information; (3) for any injunction; or (4) to transfer to PPT “customer

                       information, contacts, locations, Product use information test status

                       information, or other customer information for all customers ever

                       contacted by Solvay or its Distributors or other authorized agents, using

                       the Product, testing the Product, customers where presentations about the

                       Product have been made by Solvay, as well as any information concerning

                       customers contacted who have rejected the Products.”

                   b. That the TLA is terminated.

                   c. That Claimants do not owe any further obligation to PPT under the RCA.

                   d. That Solvay does not owe any further obligation to PPT under the TLA.

        In damages, Solvay seeks: (a) return of $316,000 USD paid by Solvay to PPT under the

TLA due to PPT’s breach of the TLA; (b) all additional consequential damages resulting from

PPT’s breach of the TLA and currently estimated to be in excess of $330,000 USD and subject to

proof at the hearing in this matter including costs, payments and reimbursements made to PPT




NAI-1513579042v7                                 3
for travel, lodging and other expenses; and (c) attorney fees, litigation expenses, and

prejudgment interest.


             5. Relevant Agreements With the Arbitration Clauses.

        The relevant agreements to this arbitration are:

                   (1) Reciprocal Confidentiality Agreement (as amended) (“RCA”)

                           a. Parties. Claimant Solvay, Claimant Rhodia and Respondent PPT
                              are the parties to the RCA. Rhodia and PPT entered the original
                              RCA effective June 9, 2014 (See Exhibit 1). In an amendment to
                              the RCA effective August 12, 2014, Claimants and PPT agreed for
                              Solvay to be added as a party to the RCA (See Exhibit 2).

                           b. Arbitration Clause The RCA has its arbitration clause on page 1 in
                              “Definitions” and Section 6 “Choice of Law and Dispute
                              Resolution” as follows:

                            Governing Law              The law of Delaware (USA), excluding
                                                       its conflicts of law principles.

                            Arbitration Rules          The Rules of Arbitration of the
                                                       International Chamber of Commerce.

                            Arbitration Place          Delaware (USA)


                           6.2 All disputes arising out of, or in connection with, the validity,
                           interpretation, performance and/or termination of this Agreement,
                           which cannot be amicably settled between the parties, shall be finally
                           settled under the Arbitration Rules by one or more arbitrators
                           appointed in accordance with such Arbitration Rules without recourse
                           to the ordinary courts of law. Arbitration proceedings shall take place
                           in the Arbitration Place, shall be conducted in confidentiality and in
                           the English language. The award rendered therein shall be final,
                           confidential and binding upon the parties. The foregoing is without
                           prejudice to each party’s right to seek injunctions, exequatur and other
                           relief in any appropriate court, to the extent the same are not available
                           in arbitration.

                   (2) Technology License Agreement (as amended) (“TLA”)

                           a. Parties. Claimant Solvay and Respondent PPT are the parties to
                              the TLA. Solvay and PPT entered the original TLA effective


NAI-1513579042v7                                 4
                               February 20, 2015 (See Exhibit 3). Solvay and PPT amended the
                               TLA effective April 6, 2016 (See Exhibit 4).

                           b. Arbitration Clause The TLA has its arbitration clause in
                              Section 11(b) as follows:

                               All disputes arising in connection with this Agreement and which
                               cannot be settled amicably shall be settled by arbitration in
                               accordance with the Rules of Arbitration of the International
                               Chamber of Commerce (ICC). The arbitral tribunal shall be
                               composed of a single arbitrator to be appointed in accordance with
                               said ICC Rules. The place of arbitration shall be Pennsylvania, the
                               arbitration shall be conducted in the English language and all
                               documents not in English language submitted by any Party shall be
                               accompanied by an accurate English language translation thereof.
                               The arbitral tribunal shall apply the state laws of the Pennsylvania
                               and the federal laws of the United States of America. The arbitral
                               tribunal shall not have the power to alter, modify, amend, add to or
                               subtract from any term or provision of this Agreement. The Parties
                               expressly waive any right of appeal to the courts of any award,
                               which shall be final and binding on the Parties. Judgment upon the
                               award of the arbitrators may be entered in any court of competent
                               jurisdiction in the Commonwealth of Pennsylvania.

             6. Where Claims are Made Under More Than One Arbitration Agreement, an
                Indication of the Arbitration Agreement Under Which Each Claim is Made.

        Claimants and PPT have two agreements with arbitration clauses. Claimants bring their

claims in arbitration as follows:

                   (1) Claimants Solvay and Rhodia bring their claim for Declaratory Judgment
                       for Freedom to Operate Without Obligation to PPT under the Arbitration
                       Agreements in both the Reciprocal Confidentiality Agreement (as
                       amended) (“RCA”) and under the Technology License Agreement (as
                       amended) (“TLA”)

                   (2) Claimant Solvay brings its claim for Declaratory Judgment that the TLA is
                       terminated under the Arbitration Agreement in the TLA.

                   (3) Claimants bring their claim for Declaratory Judgment that they do not owe
                       any further obligation to PPT under the RCA under the Arbitration
                       Agreement in the RCA.

                   (4) Solvay brings its claim for Declaratory Judgment that it does not owe any
                       further obligation to PPT under the TLA under the Arbitration Agreement
                       in the TLA.


NAI-1513579042v7                                 5
                   (5) Claimant Solvay brings its claim for Breach of Contract under the
                       Arbitration Agreement in the TLA.

             7. All Relevant Particulars and Any Observations or Proposals Concerning the
                Number of Arbitrators and Their Choice in Accordance With the Provisions
                of Articles 12 and 13, and any Nomination of an Arbitrator Required
                Thereby.

        Claimants provide the following particulars for arbitration.

                   (1) Number of Arbitrators. Claimants request that the ICC conduct this
                       arbitration with appointment of a Sole Arbitrator.

                   (2) Selection of Arbitrators. Claimants will seek to agree with PPT on the
                       nomination of the Sole Arbitrator for confirmation within thirty days from
                       the date that this Request for Arbitration is received by PPT or such
                       additional time as may be allowed by the Secretariat.

             8. All Relevant Particulars and Any Observations or Proposals as to the Place
                of the Arbitration, the Applicable Rules of Law and the Language of the
                Arbitration.

                   (1) Place of the Arbitration. Claimants Solvay and Rhodia request that the
                       Place of the Arbitration be Delaware. The parties’ arbitration clause in the
                       RCA provides for the “Arbitration Place” as “Delaware (USA)” on page 1
                       in the Definitions. While two arbitration agreements are at issue in this
                       proceeding, the RCA has the only arbitration agreement that binds all
                       three parties (Solvay, Rhodia and PPT).

                   (2) Applicable Rules of Law. Claimants maintain that Delaware,
                       Pennsylvania and United States law govern this arbitration. The RCA
                       provides for application of Delaware law (“The law of Delaware (USA)”
                       (page 1, Definitions)). The TLA provides for application of Pennsylvania
                       law and United States law (“The arbitral tribunal shall apply the state laws
                       of the Pennsylvania and the federal laws of the United States of America.”
                       (Section 11(b))).

                   (3) Language of the Arbitration. Claimants maintain that the language of the
                       arbitration shall be English.

             9. Payment of ICC Filing Fee.

                   (1) Concurrent with the filing of this Request for Arbitration, Claimants are
                       wiring the $5,000 filing fee required by Article 4 and Appendix III of the
                       ICC Arbitration Rules.




NAI-1513579042v7                                 6
        II.        Claimants’ Detailed Statement of Claims

        1.         Claimants are involved in the development, production, and sale of various

chemicals and polymers. Due to Claimants’ global footprint, they have relationships with

customers in the silicon wafer industry, including customers in Asia.

        2.         Respondent represented itself as having developed turnkey technology pertaining

to an LVS micro-gel particle slurry suspension system (“LVS technology”), which Respondent

claimed was “proven” and ready for commercialization.

        3.         In particular, Respondent represented at least as early as March 2014 that its LVS

technology “ha[d] been proven to work very well, even in a full production environment” and the

“results have shown clearly that the LVS system is ready for full market introduction.”

        4.         In order to explore the possibility of Claimants’ use and marketing of

Respondent’s LVS “proven” technology, Claimant Rhodia entered into the RCA with PPT on

June 9, 2014. The RCA contained a defined “Secrecy Period” starting on June 9, 2014 and

ending on June 8, 2020. The RCA contained a defined term providing that obligations under the

RCA shall be binding for the Secrecy Period—thus, through June 8, 2020 which has now passed.

On August 12, 2014, the RCA was amended and added Solvay as a party to the agreement. The

First Amendment to the RCA also added a new § 2.6 identifying that “the results of any analyses

or tests on the operational performance of PPT products . . . by Rhodia, directly or indirectly . . .

shall be the Confidential Information of both Rhodia and PPT.” It further provided that “the

results of any other analyses or studies undertaken by Rhodia, directly or indirectly . . . (“Other

Reports”), shall be the sole property of Rhodia” and “Rhodia will have no obligation to disclose

the content of any of the Other Reports to PPT.”

        5.         Soon thereafter, the parties began negotiating a technology license that would

permit Claimants to market the LVS technology in China and Korea, with other territories added

NAI-1513579042v7                                    7
in a later amendment. Claimants brought substantial value to the deal because of their extensive

customer contacts and client lists, which are Claimants’ confidential and proprietary information.

        6.         After many iterations and negotiations, Claimant Solvay and Respondent PPT

entered into the TLA on February 20, 2015.1

        7.         Under the TLA, Respondent granted to Claimant Solvay “and its Affiliates, an

exclusive license under the Technology to manufacture, have manufactured, use, sell or

distribute the Products in accordance with the Scope of Use within the Exclusive Territories

[China and Korea].” TLA, § 2(a).

        8.         In return, Claimant Solvay agreed to pay a one-time royalty fee advance of

$100,000 USD (TLA, § 8(a)) and to pay a licensing and technology transfer fee of $216,000

USD in 6 monthly installments of $36,000 USD (TLA, § 8(b)). Solvay made all of these

payments to Respondent totaling $316,000 USD.

        9.         Claimant Solvay also agreed to use commercially reasonable efforts to market and

sell the licensed Products in the Exclusive Territories. TLA, § 14(b). However, in order to

enable Claimant Solvay to effectively do so, Respondent agreed to “make the Technology

Package available” to Claimant Solvay “[w]ithin thirty (30) days after the execution of this

Agreement.” TLA, § 3(a).

        10.        The Technology Package was defined as:
                   a collection of [PPT’s] information regarding the Products,
                   knowledge, process, use, safety, methods, testing, Q.C. and any
                   other technical disclosure from [PPT] necessary for [Solvay] to
                   properly dilute Product concentrate provided to [Solvay], handle
                   and store such Product, including but not limited to Know-How,
                   Patents and Patent Rights, Patent applications and other related
                   product composition, handling, dilution, use, safety and final
                   “ready-to-use” product information that is available to [PPT] as

1
 A related entity to Claimant named Solvay Specialty Chemicals Asia Pacific Pte. Ltd. entered a Supply Agreement
with Padarsh Pharmaceuticals Pvt. Ltd. on February 20, 2015.

NAI-1513579042v7                                       8
                   directly related to the Scope of Use. [PPT] agrees to provide to
                   [Solvay] all necessary information available to [PPT] to
                   manufacture and dilute the “LVS” and “SCA-2A” Products from
                   supplied raw materials for the Scope of Use in the Exclusive
                   Territories in accordance with the terms of this Agreement.

        TLA, § 1.
        11.        Technology was defined as:
                   the Patents, Patent Rights, technology developed, compositions,
                   formulations, designs and Know-How of [PPT] as they directly
                   relate to the Scope of Use. Technology also shall include all
                   process, methods, Q.C. equipment, processes, use know-how,
                   training information, further technology and product development,
                   whether made by [PPT] or not, and technical applications
                   information, disseminated process, operations or wire saw
                   knowledge, process issue resolutions involving use or applications
                   of [PPT’s] technology and Products, or Product composition
                   alterations for the Scope of Use.

        TLA, § 1.
        12.        Technology was not defined to include any inventions made by Claimant Solvay

or its affiliates. See TLA, § 1. Nor was there any provision requiring Claimant Solvay to

transfer any of its inventions to Respondent. See TLA.

        13.        Further, Respondent agreed to:

                   train and advise [Solvay] with respect to proper manufacture,
                   storage and handling of final Product formulation by
                   demonstrating appropriate and necessary manufacturing methods
                   to create final Product; methods and processes of raw materials
                   handling, plant and equipment operation, product testing and
                   related environmental, health and safety procedures to a reasonable
                   number of [Solvay’s] personnel.

        TLA, § 3(c).

        14.        However, Respondent did not ever provide or otherwise make available the

required Technology Package under § 3(a) of the TLA.

        15.        Nor did Respondent provide the required training or advice under § 3(c) of the

TLA.


NAI-1513579042v7                                    9
        16.        As Claimant Solvay attempted to market the LVS technology to its customers, it

encountered major obstacles and that indicated the technology was not in fact customer ready as

Respondent had initially claimed. In particular, Claimant Solvay experienced major issues of

“thick-thin” wafer cutting involving the formation of alternating thick and thin wafers. Claimant

Solvay also experienced technical difficulties with: wires lifting out of place (later determined to

be a result of hydrodynamic pressure); alumina particles that caused wires to jump; foaming;

ingot bowing (leading to broken wafers); slurry instability; slurry caking, wire corrosion, and

ingot cleaning and deglueing.

        17.        Claimant Solvay notified Respondent of these technical issues, but Respondent

was unable to provide solutions. While PPT had ideas to solve the problem, none of PPT’s

ideas, alone or in combination, provided a solution.

        18.        For instance, Claimant Solvay informed Respondent of the thick-thin problem,

but Respondent did not provide a solution. Thus, Claimant Solvay and its affiliates undertook

independent work to solve the problem. Claimant Solvay expended substantial resources, at its

own expense, to investigate process conditions and additives that might allow the LVS

technology to be accepted in China and other countries.

        19.        When Claimant Solvay successfully developed its novel solution to the thick-thin

problem (the “Alternative Technology”), Claimant Rhodia and a Chinese affiliate prepared and

filed a patent application to protect their intellectual property.

        20.        Claimants told Respondent of their Alternative Technology, including that their

solution involved use of an additive and changes to process parameters, and Claimants offered to

license the improvement to Respondents in a proposed amendment to the TLA.

        21.        PPT knew the scope of the solution—that it included additives and process



NAI-1513579042v7                                   10
parameter changes—which PPT acknowledged in correspondence. For instance, in a January 29,

2016 letter from Respondent to Claimants, Respondent admitted that “Solvay has developed

some new additive, process, or procedure for using the LVS Technology.” Respondent also

admitted that, as originally presented to Respondent on November 30, 2015, Claimants’ new

development “included a new additive to the LVS composition and a process change.”

Respondent again acknowledged that Claimants’ solution involved “additive(s) composition”

and “process change” in its March 19, 2016 correspondence.

        22.        During that same time, Respondent alleged that it somehow owned Claimants’

independently developed Alternative Technology, despite a lack of any such ownership under

the parties’ agreements. Claimants, however, would not agree to transfer their invention, but

they did agree to license it to Respondent.

        23.        On April 6, 2016, Respondent and Claimant Solvay entered into the First

Amendment of the TLA. Under that First Amendment, Respondent agreed that Claimants’

Alternative Technology would be licensed to Respondent, and not owned by Respondent. TLA,

Article IV.i of the First Amendment. Only future Product composition improvements were to be

property of Respondent. TLA, Article IV.iii of the First Amendment.

        24.        Claimant Solvay continued to expend substantial time and resources to solve

many of the other technical problems with the LVS technology. But, ultimately it was unable to

solve the key issues of slurry caking and related failures of ingot cleaning and deglueing.

        25.        Thus, in late 2016 Claimants asked Respondents again to join them at a customer

trial to instruct on how to solve the remaining technical issues, but Respondent was unable to

solve the problems of slurry caking and ingot cleaning and deglueing, making it impossible to

market the LVS technology.



NAI-1513579042v7                                  11
        26.        In early 2017, the parties discussed a separate and mutually agreeable termination

agreement to end the TLA, but could not reach an agreement. Subsequently, Claimant Solvay

terminated for cause under the TLA.

        27.        Either party was permitted to terminate the TLA in the event of default of the

other party by written notice, provided that a breaching party was given 45 days to cure a curable

default. TLA § 10(a). A material breach was deemed to have occurred “if either party shall fail

to perform in any material respect.” TLA § 10(a)(ii).

        28.        In the event that Claimant Solvay terminated without cause or if the TLA was

terminated by Respondent for a Solvay material breach, then Claimant Solvay was to provide

information pertaining to the customers using the product or that had approved the product,

tested the product, had the product presented to them, rejected the product, or had otherwise been

contacted about the product. §§ 14(c), (e).

        29.        However, Claimant Solvay was not required to disclose its confidential and

proprietary customer information to Respondent in the event of a termination for Respondent’s

insolvency or material breach. TLA, §§ 10(a), 14(e).

        30.        On June 8, 2017, Claimant Solvay put Respondent on written notice pursuant to

TLA, § 10(a) that Respondent was in material breach of at least §§ 3(a), 3(c) of the TLA, by

failing to provide Solvay with the information necessary to use, implement, and/or

commercialize the LVS technology and failing to provide the required training, and that Solvay’s

termination of the TLA for material breach did not obligate Solvay to provide customer

information to Respondent, per §§ 10 and 14 of the TLA.

        31.        From November 2017 until January 2, 2020, Claimants did not hear from

Respondent, as their relationship had concluded. Then suddenly, Respondents reached out to



NAI-1513579042v7                                   12
Claimants in 2020 demanding resolution of the “unresolved issues,” which they later identified

to be: (a) receipt of Claimants’ customer information; (b) return or destruction of Respondent’s

confidential information; and (c) full and complete technical information regarding Claimant

Solvay’s Alternative Technology.

        32.        Then, in breach of the mandatory arbitration provisions under the RCA (§ 6.2)

and the TLA (§ 11(b)), Respondent filed a lawsuit in the United States District Court for the

Eastern District of Pennsylvania (the “E.D. PA Action”) for: (a) misappropriation of

Respondent’s trade secrets under the Defend Trade Secrets Act and under Pennsylvania law;

(b) breach of the RCA and TLA; and (c) injunctive relief. PPT Research, Inc., v. Solvay USA

Inc., et al., Case No. 5:20-cv-02645, Dkt. 1, (E.D. PA, June 5, 2020) (“PPT’s Compl.”).

        33.        For example, Respondent has alleged that Claimants have breached the RCA and

TLA by filing Claimants’ patent application on the Alternative Technology, failing to abide by a

duty of good faith partnership for “cooperative efforts toward adoption and commercialization of

the LVS product,” fraudulently inducing Respondent to enter into the First Amendment to the

TLA, and failing to provide Claimants’ customer information to Respondent, among other

things. PPT’s Compl., ¶¶ 213-267.

        34.        Accordingly, a case or controversy exists regarding whether Claimants have

freedom to operate their businesses without obligation to PPT: (1) under the RCA or the TLA;

(2) for any alleged trade secret misappropriation or other claim of misuse of proprietary

information; (3) for any injunction; or (4) to transfer to PPT “customer information, contacts,

locations, Product use information test status information, or other customer information for all

customers ever contacted by Solvay or its Distributors or other authorized agents, using the

Product, testing the Product, customers where presentations about the Product have been made



NAI-1513579042v7                                  13
by Solvay, as well as any information concerning customers contacted who have rejected the

Products.”

        35.        All the claims in the E.D. PA Action are subject to mandatory arbitration under

the ICC Rules. RCA, § 6.2; TLA, § 11(b).

        36.        The TLA provides that Respondent “shall indemnify and hold [Solvay], its

officers, directors, employees, and agents harmless from and against any losses or damages

incurred to the extent that they are the result of: (i) any material failure of [PPT] to perform the

duties and obligations provided for herein, (ii) any material breach of a representation or

warranty of [PPT], or (iii) any material inaccuracy in the technical data, literature or training

materials provided to [Solvay].” TLA, § 5(a).

        37.        Thus, Respondent’s numerous material breaches of the TLA require Respondent

to reimburse Claimants for all costs and fees (including attorneys’ fees and expenses of

litigation) including: (a) return of the $100,000 USD one-time royalty fee advance and the

$216,000 USD licensing and technology transfer fee paid to Respondent under the TLA; (b) all

damages resulting from PPT’s breach of the TLA currently estimated to be in excess of

$330,000 USD and subject to proof at the hearing in this matter including costs, payments, and

reimbursements made to PPT for travel, lodging and other expenses, and prejudgment interest;

and (c) fees and costs incurred in this Arbitration and in the E.D. PA Action, the filing of which

was a material failure of Respondent to perform the duties and obligations of the RCA and the

TLA.




NAI-1513579042v7                                   14
                                     FIRST CAUSE OF ACTION

                                      DECLARATORY RELIEF

   (28 U.S.C. §§ 2201, 2202 (All DJ Claims); Del. Code Ann. tit. 10 § 6501 (RCA Claims),

           Pennsylvania Declaratory Judgment Act 42 Pa. §§ 7532-34 (TLA Claims))

        38.        The allegations of paragraphs 1 through 37 are incorporated herein by reference

with the same force and effect as if set forth in full below.

        39.        An actual controversy exists warranting declaration of the rights and other legal

relations of Claimants and Respondent. Claimants seek a declaration of rights under the

Declaratory Judgment Act which allows for declaration of the rights and other legal relations of

Claimants and Respondent as a case of actual controversy has arisen. A real and substantial

controversy exists warranting determination of specific relief through a decree of a conclusive

character, and such controversy is ripe for determination as a controversy over legal rights. A

substantial controversy exists between Claimants and Respondent of sufficient immediacy and

reality to warrant the issuance of a declaratory judgment.

        40.        As a consequence of the foregoing, an actual controversy has arisen and now

exists between Claimants Solvay and Rhodia, on the one hand, and Respondent PPT, on the

other hand, regarding Claimants’ request for an arbitral determination:

              a. That Claimants have freedom to operate their businesses without obligation to

                   PPT: (1) under the RCA or the TLA; (2) for any alleged trade secret

                   misappropriation or other claim of misuse of proprietary information; (3) for any

                   injunction; or (4) to transfer to PPT “customer information, contacts, locations,

                   Product use information test status information, or other customer information for

                   all customers ever contacted by Solvay or its Distributors or other authorized



NAI-1513579042v7                                    15
                   agents, using the Product, testing the Product, customers where presentations

                   about the Product have been made by Solvay, as well as any information

                   concerning customers contacted who have rejected the Products.”

              b. That the TLA is terminated.

              c. That Claimants do not owe any further obligation to PPT under the RCA.

              d. That Solvay does not owe any further obligation to PPT under the TLA.

                                   SECOND CAUSE OF ACTION

                                     BREACH OF CONTRACT

        41.        The allegations of paragraphs 1 through 40 are incorporated herein by reference

with the same force and effect as if set forth in full below.

        42.        As set forth above in detail, Claimant Solvay and Respondent PPT entered into

the TLA on February 20, 2015, and they entered into the First Amendment of the TLA on

April 6, 2016. The essential terms of the TLA are set forth above and incorporated herein.

        43.        Respondent PPT breached the TLA and duties imposed by the TLA as set forth

above and incorporated herein, including the following: (a) Respondent did not ever provide or

otherwise make available the required Technology Package under § 3(a) of the TLA;

(b) Respondent did not provide the required training or advice under § 3(c) of the TLA; and

(c) Respondent had not developed a commercially ready LVS technology as it had represented to

Solvay.

        44.        Solvay has suffered damages resulting from Respondent’s breach of the TLA

including (a) $316,000 USD paid by Solvay to PPT under the TLA; (b) all additional

consequential damages resulting from PPT’s breach of the TLA and currently estimated to be in

excess of $330,000 USD and subject to proof at the hearing in this matter including costs,



NAI-1513579042v7                                   16
payments and reimbursements made to PPT for travel, lodging and other expenses; and

(c) attorney fees, litigation expenses, and prejudgment interest.

                                       PRAYER FOR RELIEF

        WHEREFORE, Claimants pray for relief as follows:

        A.         For declaratory relief determination:

                      a. That Claimants have freedom to operate their businesses without

                          obligation to PPT: (1) under the RCA or the TLA; (2) for any alleged

                          trade secret misappropriation or other claim of misuse of proprietary

                          information; (3) for any injunction; or (4) to transfer to PPT “customer

                          information, contacts, locations, Product use information test status

                          information, or other customer information for all customers ever

                          contacted by Solvay or its Distributors or other authorized agents, using

                          the Product, testing the Product, customers where presentations about the

                          Product have been made by Solvay, as well as any information concerning

                          customers contacted who have rejected the Products.”

                      b. That the TLA is terminated.

                      c. That Claimants do not owe any further obligation to PPT under the RCA.

                      d. That Solvay does not owe any further obligation to PPT under the TLA.

        B.         In damages, award to Solvay of: (a) $316,000 USD paid by Solvay to PPT under

the TLA; (b) all additional consequential damages resulting from PPT’s breach of the TLA and

currently estimated to be in excess of $330,000 USD and subject to proof at the hearing in this

matter including costs, payments and reimbursements made to PPT for travel, lodging and other

expenses; and (c) attorney fees, litigation expenses, and prejudgment interest.



NAI-1513579042v7                                   17
        C.         For recoverable costs as allowed by law including attorneys’ fees and expenses,

including fees and expenses of the Arbitral Tribunal and the ICC administrative expenses,

pursuant to the Tribunal’s discretion to allocate the costs of arbitration under Article 38 of the

2017 ICC Rules; and

        D.         For such other and further relief as the Arbitral Tribunal deems just and proper.

 Dated: July 2, 2020                                 Respectfully submitted:
                                                     Jones Day


                                                     By:_________________________________
                                                     Randall E. Kay, Esq.
                                                     JONES DAY
                                                     4655 Executive Drive, Suite 1500
                                                     San Diego, California 92121
                                                     858.314.1139
                                                     rekay@jonesday.com

                                                     Andrea W. Jeffries, Esq.
                                                     JONES DAY
                                                     555 South Flower Street, Fiftieth Floor
                                                     Los Angeles, California 90071
                                                     213.489.3939
                                                     ajeffries@jonesday.com

                                                     Attorneys for Solvay USA Inc. and
                                                     Rhodia Operations S.A.S.




NAI-1513579042v7                                    18
EXHIBIT 1
,)




                             RECIPROCAL CONFIDENTIALITY AGREEMENT


     A. Parties:

                    RHODIA OPERATIONS,                                  PPT RESEARCH, INC.,
                    a company incorporated in France, having its        a company incorporated in the state of
                    registered office located at 40 rue de la Haie      Pennsylvania (USA), having its registered
                    Coq, 93306 Aubervilliers (France),                  office located at 515 Business Park Lane
                                                                        Allentown, PA 18109 (USA),

                    hereinafter referred to as "Rhodia",                hereinafter referred to as "PPT",


     B. Recitals:

                    Rhodia is active in the development, production and sale of various chemicals and polymers,
                    including, but not limited to, surfactants, polymers, lubricant formulations, and owns valuable
                    know-how in connection therewith,

                    PPT is active in the development, production and sale of various formulations, including, but not
                    limited to, carriers and slurries for Solar, Semiconductors, and Optical Wafer Manufacturing, and
                    owns valuable know-how in connection therewith,

                    Rhodia and PPT wish to exchange certain information and samples which they consider as highly
                    valuable and confidential to fulfill the Purpose {as hereinafter defined).


     C. Definitions:

     Purpose                  means the assessment (i) by Rhodia of the suitability to use PPT technologies in silicon
                              wafer applications and (ii) by both parties of their interest to enter into a further
                              agreement related to a collaboration between both companies

     Effective Date           means 9 June 2014.
     Exchange Period          means the period starting on the Effective Date and ending on 8 June 2015, unless
                              earlier terminated by either party through notification thereof to the other party.
     Secrecy Period           means the period starting on the Effective Date and ending on 8 June 2020 i.e. 5 (five)
                              years after the end of the Exchange Period.
     Governing Law            The law of Delaware (USA), excluding its conflicts oflaw principles.
     Arbitration Rules        The Rules of Arbitration of the International Chamber of Commerce.
     Arbitration Place        Delaware (USA)

     The parties agree to exchange their respective confidential information and samples under the terms and
     conditions set forth hereabove and in the hereunder General Terms and Conditions.




     NOV231                                                                                                  1/5
                                                                                                                         LT
                                   GENERAL TERi\lS AND CONDITIONS


 1. ADDITIONAL DEFINITIONS:
 1.1. "Confidential Information" means (i) the Purpose, (ii) any technical, economic or business
      infonnation disclosed by either party or its Affiliates ("Discloser") to the other party or its
      Affiliates ("Recipient") during the Exchange Period in relation with the Purpose, ((iii) any
      technical, economic or business information obtained by Recipient through the fulfillment of the
      Purpose from, and to the extent it relates to, any information under (ii)), and (iv) any information
      acquired visually by Recipient at the occasion of its visits to any of Discloser's facilities.
      Confidential Information may include, without limitation, data, know-how, trade secrets,
      inventions, unpublished patent applications, specifications, product properties, compositions,
      technical capabilities and research and development programs.
      Information shall be Confidential Information when, (i) if disclosed in writing or on any other
      tangible suppmt, it is marked "confidential" by an appropriate legend or stamp, (ii) if disclosed
     orally or visually, it is identified as such during its disclosure and confirmed in writing within
      thirty (30) days after such disclosure, or (iii) acquired visually according to Sub-Clause 1.1 (v)
      hereabove.
1.2. "Sample" means any sample supplied by either party or its Affiliates ("Discloser") to the other
     party or its Affiliates ("Recipient") during the Exchange Period in relation with the Purpose.
1.3. "Affiliate" of a party means any entity or person controlling, or controlled by, or under common
     control with, such party, whether directly or indirectly; "control" (including, with correlative
     meanings, "controlling", "controlled by", and "under common control with") meaning the direct
     or indirect beneficial ownership of more than 50% of the voting or equity interest in such
     company or other entity.
1.4. For avoidance of doubt, Discloser and Recipient mean either Rhodia and its Affiliates or PPT and
     its Affiliates as the case may be.

2. CONFIDENTIALITY, NON DISCLOSURE AND RESTRICTED USE OBLIGATIONS:
2.1. With regard to Confidential Information and Samples, Recipient shall:
(a) hold the same in confidence using the same degree of care as it uses for protecting its own
    confidential infonnation and samples of a like nature (but in no event less than a reasonable
    degree of care), including, by keeping in secure storage and reasonably separate from other
    information and materials (i) Confidential Information in tangible or documented fonn and (ii)
    Samples;
(b) not disclose or supply the same to any third party (including patent offices), except, to the extent
    required to fulfill the Purpose, to its Affiliates, or with Discloser's prior written agreement, or
    pursuant to Sub-Clause 2.2;
(c) limit access to the same, on a strict need to know basis, to its and its Affiliates' employees,
    requiring that access to fulfill the Purpose, provided (i) such employees are subject to
    confidentiality obligations no less stringent than those contained hereunder through appropriate
    agreements, (ii) such employees have been informed by Recipient of the obligations hereunder,
    and (iii) Recipient remains responsible for any violation of the obligations hereunder by such
    employees;
(d) not use, or in any way exploit for its benefit, the same except for the Purpose; and
(e) upon Discloser's written request and option, either return Confidential Information to Discloser, or
    destroy (or delete permanently in the case of digital or electronic media) the same, all Recipient's
    copies of the same and all extracts, notes, analyses, compilations, technical drawings, studies and
    other documents prepared by Recipient and embodying or utilizing any part of the same, except
    that (i) this obligation shall not apply to routinely created backup copies of electronic data, and (ii)
    Recipient may retain one (1) copy of Confidential Information in controlled access files in



NOV231                                                                                             2/5
    accordance with the terms of this Agreement for the sole purpose of determining its legal
    obligations hereunder.
2.2. In the event Recipient is required to disclose Confidential Information or Samples under
     applicable law, regulation,- supervisory authority or other applicable judicial or governmental
     order, Recipient shall (i) inform Discloser in writing before any disclosure thereof so that
     Discloser may seek an appropriate protective order, (ii) give upon Discloser's request all
     necessary information and support to ward off the disclosure thereof, (iii) ask the receiving third
     party to maintain confidentiality, and (iv) strictly limit the content of such disclosure to that
     portion of Confidential Information or Sample that it is strictly compelled to disclose. In any
     event, Recipient shall not oppose action by Discloser to obtain an appropriate protective order or
     other reliable assurance that confidential treatment will be accorded to Confidential Information
     and Samples,
2.3. Recipient agrees that disclosure of any Confidential Information and (re-)export of any Sample, as
     authorized according to the provisions of Sub-Clause 2.1, shall be subject to all export laws,
     restrictions and regulations.
2.4. With regard to Samples, in addition to obligations defined in Sub-Clause 2.1, Recipient shall:
(a) not disassemble, analyze, or have others analyze, Samples or any portions thereof to determine
     their chemical composition, microscopic structure or method of manufacture, except to the extent
    strictly required for the Purpose;
(b) not disclose to any third party (including patent offices) and/or not publish, the results of
     Recipient's evaluation of the Samples supplied by Discloser. For the avoidance of doubt, said
     results shall be considered and treated by both parties as Confidential Information of both pa11ies;
    and
(c) upon Discloser's written request and option, either return to Discloser any unused or unconsumed
    portion of the Samples and any materials derived from the Samples produced in performance of
    the evaluation, or dispose of the same in a manner that does not reveal their identity or method of
    manufacturing and in compliance with all laws and regulations relating to health, safety, and
    environment.

3. EXCEPTIONS:
The obligations of Article 2 shall not apply to any portion of Confidential Infonnation or Sample that
Recipient can prove:
(a) was available to the public prior to receipt or achievement hereunder, or becomes available to the
    public thereafter through no fault or· negligence of Recipient, or
(b) was already in Recipient's possession prior to receipt or achievement hereunder, or
(c) was lawfully obtained from a third party legally entitled to do so after the time of receipt or
    achievement hereunder, and Recipient is free to disclose without breach of any of its obligations,
    or
(d) was independently developed by or for Recipient by person(s) not having access to Discloser's
    Confidential Information or Samples.
For the purpose of this Article, any information which is specific, shall not be deemed to be within any
of the foregoing exceptions, merely because it is embraced by more general information which falls
within any one or more of the foregoing exceptions. In addition, any combination of features shall not
be deemed to be within any of the foregoing exceptions, merely because individual features fall within
any one or more of the foregoing exceptions, but only if the combination itself falls within any one of
the foregoing exceptions.

4, WARRANTIES AND DISCLAIMERS:
4.1 Recipient acknowledges that Confidential Information and Samples are provided by Discloser "as
    is", without guarantee, warranty or representation of any kind, express or implied, including, but
    not limited to, as to (i) their accuracy or completeness, (ii) their merchantability, fitness for a



NOV231                                                                                          3/5
     particular purpose and non infringement of third parties' intellectual property rights, and (iii) their
     use, handling or disposal. Discloser shall incur no liabilities in connection with the foregoing.
4.2 In particular, and without prejudice to the generality of Sub-Clause 4. l, Recipient further
    acknowledges that (i) any Sample is of a developmental nature, and (ii) Discloser makes no
    representation, express or implied, that Discloser will supply it on a commercial basis.
4.3 Each party shall remain responsible for consequential damages caused to the other party through
    the breach of its obligations under Article 2.

5, TER!\I:
5.1 This Agreement shall enter into force as of the Effective Date.
5.2 At the end of the Exchange Period, Recipient shall discontinue its use of Confidential Information
    and Samples.
5.3 The obligations hereunder shall be binding upon each Recipient for the Secrecy Period.

6. CHOICE OF LAW AND DISPUTE RESOLUTION:
6.1 This Agreement shal I be governed by and construed in accordance with the Governing Law.
6.2 All disputes arising out of, or in connection with, the validity, interpretation, performance and/or
    tetmination of this Agreement, which cannot be amicably settled between the parties, shall be
    finally settled under the Arbitration Rules by one or more arbitrators appointed in accordance with
    such Arbitration Rules without recourse to the ordinary courts of law. Arbitration proceedings
    shall take place in the Arbitration Place, shall be conducted in confidentiality and in the English
    language. The award rendered therein shall be final, confidential and binding upon the patties. The
    foregoing is without prejudice to each party's right to seek injunctions, exequatur and other relief
    in any appropriate court, to the extent the same are not available in arbitration.

7. MISCELLANEOUS:
7. I Each disclosure or supply hereunder shall be at the sole discretion of Discloser.
7.2 Each Discloser shall hold ownership of its Confidential Information and Samples.
7.3 No right other than as set forth hereunder, or license, is granted hereby by Discloser to Recipient,
    expressly or by implication, with respect to Confidential Info1mation and Samples.
7.4 This Agreement, as may be amended pursuant to the provisions hereof is the entire understanding
    between the parties concerning the Purpose and supersedes all agreements, communications,
    understandings, representations, or any other arrangement, whether written or oral, made or
    existing between the parties prior to or simultaneously with this Agreement in connection with the
    Purpose.
7.5 This Agreement shall not be deemed to be a commitment of either patty to enter into another
    agreement whether or not in connection with the Purpose and neither party shall incur any
    obligation of any kind whatsoever other than as set forth in this Agreement.
7.6 No waiver of any provision of this Agreement shall constitute a waiver of any other provision nor
    shall any waiver constitute a continuing waiver.
7. 7 If any provision of this Agreement is declared invalid or unenforceable, all remaining p01tions of
     this Agreement shall continue in full force and effect as if this Agreement had been executed
     without the invalid provision.
7.8 This Agreement may only be superseded, runended or modified by written instrument, properly
    executed by duly authorized employees of each party.
7.9 Neither party shall assign any of its rights or obligations under this Agreement without the prior
    written consent of the other party.



NOV231                                                                                            4/5
                                                                                                               LT
\   '



          7.l0This Agreement may be executed in counterparts, all of which taken together shall be deemed to
              be one and the same agreement. Execution and delivery of this Agreement by delivery of a
              facsimile or electronically recorded copy (including a .pdffile) bearing a copy of the signature of a
              Party shall constitute a valid and binding execution and delivery of this Agreement by such Paity.


          IN WITNESS THEREOF, the patties have caused this Agreement to be executed through their duly
          authorized officers or representatives in two (2) original copies.


             RHODIA OPERATIONS                                              PPT RESEARCH INC.




        Name: Pttttiee PlNSAR.fl   lu< ..-e   "1 / -   T 1-/ tJ n It S   Name: Chip Ward
        Title: B~tt~sident - Solvay-Neveeare-Em:ope                      Title:   President

              Vp        Sfn.1 le G-j IVoveca tf~




           NOV231                                                                                          5/5
EXHIBIT 2
                                        FIRST AMENDMENT
                                               TO
                              RECIPROCAL CONFIDENTIALITY AGREEMENT



          Thls First Amendment to Reciprocal Confidentiality Agreement ("First Amendment")
dated as of August 12, 2014 between Rhodia Operations SAS., a French corporation with
offices al 40 rue de la Haie Coq, Aubervilllers, 93306, France {'RHODIA FRANCE") and Solvay
USA Inc., a Delaware corporation with offices at 8 Cedarbrook Drive, Cranbury, NJ 08512-7500
("SOLVAY USA" and, together with RHODIA FRANCE, hereinafter referred to as "RHODIA") and
PPT Research, Inc., a Pennsylvania corporation, with offices al 516 Business Park Lane,
16.llentown, PA 18109 ("PPr).

      Whereas. RHODIA FRANCE and PPT entered into a Reciprocal Contldentiality
Agreement dated June 9, 2014 (the "Confidentiality Agreement"); and

          Whereas, RHODIA FRANCE, SOLVAY USA and PPT desire that SOLVAY USA, an
affiliate of RHODIA FRANCE. be added as a party lo the Confidentiality Agreement, and that the
Confidentiality Agreement be otherwise amended In accordance with the terms set forth below;

         Now, Therefore, II is hereby agreed that the Confidenliallly Agreement shall be amended
as follows:

1.     Capitalized terms used herein shall have the meanings ascribed thereto In the
Confidenlialily Agreement unless they are otherwise cleflned herein. References In this First
Amendment to a paragraph or subparagraph refer to a paragraph or subparagraph of the
Confidentiality Agreement.

2.       RHODIA FRANCE, SOLVAY USA and PPT hereby agree that SOLVAY USA Is added as
a party to the Confidentiality Agreement and that the term "RHODIA", as defined in Section A of
the Confidentiality Agreement, is hereby amended to mean RHODIA FRANCE and SOLVAY
USA, as such companies are identified in the first paragraph of this First Amendment above.

3.       The text of Seclion 2.4(b) Is hereby deleted in its entirety and is replaced with the
following:

       "(b} not disclose to any third party (Including patent o ffices) and/or publish, the results of
Recipient's evaluation of the Samples supplied by Discloser; and"

4.      A new Section 2.5 is hereby added to the Confidentiality Agreement, following Section
2 4. having the following text

        "2.5 Notwithstanding anything to the contrary herein contained, Rhodia will have
             the right to disclose to any third party that is not an Affiliate of Rhodia (a
             "Rhodia Partner") tha Confidential Information of PPT and its Arfiliales (the
             "PPT Information") and/or Samples of PPT and its Affiliates ("PPT
             Samples"), provided that such Rhodia Partner has executed and dellvered
             to one or more of RHODIA FRANCE or SOLVAY USA a confidentiality
             agreement substantially In the form of that attached hereto as Exhibit "A"
             (a · Third Party NOA"); wherein, among other things, such Rhodia Partner
             has agreed to (i} keep the PPT Information confidential, to use the same
             only for the purposes described therein, (Ii} not lo disclose the PPT
                                                         Page I o/3
              I'' , l111,•m/11w111 to Rlmtli11:ff>T Rl!.H!tt/'£'/t Ur1dprornl C1111/idt!11/ialily . lgrl'l.'1111!111
                                                             dmed
                                                        June !I, 2014
                   Information to other parties, except as allowed in such Third Party NOA, and
                   (iii} not to analyze PPT Samples except In connection with such purposes
                   described in the Third Party NDA and that, as between Rhodia and the
                   Rhodia Partner. the results thereof are the confidential information of one or
                   all of RHODIA FRANCE or SOLVAY USA."


     4.      A new Section 2.6 is hereby added to the Conridential.ity Agreement, following Section
     2.5, having the following text:

             "2.6 Rhodia and PPT hereby agree that the results of any analyses or tests on
                   the operational performance of PPT products (Including Samples) or
                   technology comprising PPT Confidential Information, which is undertaken by
                   Rhodia, directly or indirectly, as allowed hereunder ("Performance
                   Reports"), shall be the Confldentlal Information of both Rhodia and PPT
                   under this Agreement. Rhodia and PPT hereby further agree that the
                   results of any other analyses or studies undertaken by Rhodia, directly or
                   indirectly, as allowed hereunder, in fllftherance of the Purpose ("other
                   Reports"), shall be the sole property of Rhodia, subject, always, to Rhodia's
                   compliance with its obllgalions under this Agreernent to tile extent that any
                   such Other Report contains any Confidential Information of PPT; provided
                   that Rhodia shall have no obligation under Section 2.1(e} hereof with
                   respect to any such Other Report. Rhodia agrees to provide PPT with a
                   copy of any Performance Report promptly after the completion thereof, but
                   Rhodia will have no obligation to disclose the content of any of the Other
                   Reports to PPT."

     5.      Except as set out in this First Amendment, all terms of the Confidentiality Agreement
     shall remain unchanged and in full force and effect.

     6.     This First Amendment shall be governed by and interpreted under the laws of the State of
     Delaware without giving effect to the choice of laws principles thereof, and may not be
     superseded, amended or modified except by written agreement between the parties.

     7.       This First Amendment may be executed in any number of counterparts and via electronic
     copy (pdf.}. This has the same effect as if the signatures on the counterparts were on a single
     copy of this First Amendment.




                                                          Page lof3
                   /'' .-l111<'111l111em t<1 Rhodia l'l'T lie.,e,11·d1 Red11rurnl Cu1!fhlmtialiry .-t,vee111e111
                                                            dated
                                                         June 9, 2014

 r
\.
                                                                                                           111
Jn Witness Whoroof, the parties have signed this First Amendment as of this                            Lo/day of August
2014 through their authorized representatives as of the date first shown above.

RHODIA OPERATIONS S.A.S.                                                           SOLVAY USA JNC.
                                  J7

By:N
                    \
                    \
                             /   ~)   I

                   , ~,- l..........,,.~,
   --am_e_:___J- - -                        .~1. . .JV .iJJ"\~"':$1
                                                      )                               /   (:).M've   VI~ Ti10 ~~
                                                                                   By: _ _ _--:----.-----.----
                                                                                       V P S f.,.. A fe G. y
                                                                                     Name:
    Tille:     ,        0-- ..,,          \ 'l.._-.       ._ ~   1...., ,,_
                                                                                     Tille:~

PPT RESEARCH, INC.




                                                        Pagel o/J
                   /'' A111e11d111c11t to Rhodia/PPT Researc:/1 Reciprocal Coufid,mtialitJ• ,lgn:e111,m1
                                                                          dated
                                                                  J1111e9, 20/,/
                              Exhibit "A"                                        required to be disclosed by opera tion of law, provided that PARTNER
                                                                                 shall provide notice of such requirement to SOLVAY prior to any
                                                                                disclosure, so that SOLVAY may seek an appropriate protective order
                    CONFIDENTIALITY AGREEMENT
                                                                                or other remedy, and PARTNER shall give necessary infonnation and
                                                                                support to SOLVAY in furtherance of seeking such remedies, and
 This Confidentiality Agreement ("Agreement") is, effective as of
                                                                                shall only disclose that portion of SOLVAY INFORMATION that
 _ _ _ _ _ , 2014 ("Effective Dale"), made by and between [one of               PARTNER is strictly compelled to disclose. SOLVAY INFORMATION
 RHODIA FRANCE or SOLVAY USA) ("SOLVAY"), a corporation                         which is speci fic shall not be deemed to fall within any of the above
 organized and existing under the laws of _ _ _ __ and having
                                                                                except1o_ns . merely because it is embraced by more general
 offices al - -, - - - - - · and ,--- - - - - ("Partner") a                     information 1n such exception In addition, any combination of features
 corporation organized and existing under the laws of _ __ _ ~nd                shall not be deemed to be within any of the above exceptions merely
 having offices at _ __ _ __
                                                                                because the features are individually within such exception, but only if
                                                                                the combination itself and its principle of ope ration are within such
  SOLVAY wishes to discuss with Partner certain technologies for use in         exception.
  silicon wafer applications, and may want Partner to analyze certain
  product samples ("Samples") with SOLVAY's prior written approval              5 .. PARTNER shall return to SOLVAY, upon request , any and all
  and to . provide SOLVAY with the results thereof (the "Results") . In         written documents comprising SOLVAY INFORMATION, except that
  such d1scuss1ons, and in connection with any such Sample analysis
                                                                                RECIPIENT's legal counse l may retain one copy of such documents
  and reporting of Results , it is anticipated that SOLVAY may, directly or
                                                                                for record keeping purposes only.
 1nd1rectly , disclose or make available to PARTNER, orally, visually , by
 document, electronic mall , compu_ter disks, m_     agnetic tape, or by any    6 . . PARTNER sha ll return to SOLVAY, upon request, any and all
 other manner, business and technical information, including Samples ,
                                                                                written documents comprising SOLVAY INFORMATION, except that
 that SOLVAY regards as confidential, including without limitation
                                                                                PARTNER's legal counsel may re tain one copy of such documents for
 information and/or Samples of PPT Research , Inc. which have been
                                                                                the sole purpose of determining its legal liabil ity hereunder.
 provided to SOLVAY under agreement of confidentiality (the "SOLVAY
 INFORMATION"). Such SOLVAY INFORMAT ION sha ll include but not
                                                                               7. Except as otherwise expressly provided, nothing in this Agreement
 be limited to chemical formulations and properties thereof, process and
                                                                               shall be construed as granting any right in or license to PARTNER
 manufactunng methods and procedures, related technical data and
                                                                               under any SOLVAY INFORMATION.
 information,_ trade secrets, trademarks, know-how, prototypes, patents,
 patent apphcat1ons, fomiulae, processes, samples, reports, pricing and
                                                                               8.     Neither thi s Agreement nor the disclosure           of SOLVAY
 market _1nformat1on , and other intellectual property and confidential
                                                                               INFORMATION hereunder sha ll result in any obligation      on the part of
 1nformat1on, and all notes, analyses, compilations, studies and other
                                                                               either party to enter into any other agreement with         the other or
 documents based upon or induding SOLVAY INFORMATION prepared
                                                                               constitute any representation or warranty of any kind by   SOLVAY with
 by or on behalf of PARTNER.                PARTNER acknov..1edges and
                                                                               respect to SOLVAY INFORMATION disclosed .
 understands that SOLVAY will not engage in the foregoing
 d1scuss1ons, or permit the analysis of any Samples ,                without
                                                                               9. This Agreement shall be governed by and construed in accordance
 PARTNER's execution of this Agreement.
                                                                               with the substantive laws of the State of Delaware, excluding any
                                                                               choice of law principles thereof.
Now therefore, ii is hereby agreed as follows:
                                                                               10.     Because unauthorized disclosure or use of SOLVAY
1. The disclosure of SOLVAY INFORMATION, as well as the scope
                                                                               INFORMATION could cause irreparable hami and significant injury to
and content of the SOLVAY INFORMATION to be disclosed shall at
                                                                               ?OLV~Y, PARTNER agrees that SOLVAY shall have the right to seek
all times, be solely within the discretion of SOLVAY.      '
                                                                               1mmed1ate 1n1unct1ve relief to enforce PARTNER's obligations under
                                                                               this Agreement i_n addi~ion to any other rights and remedies it may
 2. PARTNER sha ll : (a) hold SOLVAY INFORMATION in confidence
                                                                               have, including Vvllhout hm1tation those permitted by the law.
and not disclose SOLVAY INFORMATION to any third party without
SOLVAY's prior written consent; and (b) use SOLVAY INFORMATION
                                                                               11 . . This Agreement constitutes the entire understanding between the
only for the purpose of the discussions above and any Sample
                                                                               parties _hereto as to the subject matter hereof and merges all prior
ana lysis and the reporting to SOLVAY of the Results (the "Purpose");
                                                                               d1scuss1ons between them relating thereto.          No amendment or
and (c) restrict disclosure of SOLVAY INFORMATION to those of its
                                                                               modification of this Agreement shall be valid or binding on the parties
employees who have a need to know for the Purpose. The obligations
                                                                               unless made in writing and signed on behalf of each of the parties by
of PARTNER under this paragraph 2 shall expire seven (7) years after
                                                                               their respective duly authonzed officers or representatives.
the Effective Date.
                                                                               12. This Agreement may be executed in one or more counterparts , all
3. Any Samples provided hereunder sha ll be used only for the
                                                                               of which shall be considered one and the same agreement, and shall
Purpose. PARTNER will not analyze such Samples to determine their
                                                                               become a binding agreement when one or more counterparts have
chemical composition , microscopic structure or method of
                                                                               been signed by e_ach party and delivered to the other party. Signed
manufacture without SOLVAY's prior written authorization and then
                                                                               counterparts of thi s Agreement may be delivered by facs imile and/or in
only within the limits of such authorization. Upon completion' of it~
                                                                               electronic email in "portable document format" (".pdf').
evaluation of any Samples provided hereunder, PARTNER shall either
return any unused Samples to SOLVAY together with materials
derived therefrom, or shall certify in writing the disposa l of same in a      IN WITNESS WHEREOF , PARTNER and SOLVAY have signed this
manner tha t does not reveal its identity or method of manufacture and,        Agreement through their respective authorized representatives.
otherwise , in compliance with all applicable laws and regu lations
relating to health safety and the environment. PARTNER will report             [Name of Partner]
Results to SOLVAY in writing , and PARTNER agrees that such
Results , as between SOLVAY and PARTER, shall be considered
                                                                               By
SOLVAY INFORMATION.
                                                                               Name:
                                                                               Tille
4. The obligations set forth in paragraph 2 above shall not apply to
any SOLVAY INFORMATION that: (a) is in the possession of
                                                                               [Name of Solvay entity)
PARTNER, as evidenced by its written records, at the time of
disclosure by SOLVAY : or (b) is or later becomes publicly known
through no wrongful act of PARTNER ; or (c) is independently
discovered by PARTNER without reliance upon SOLVAY                             By
INFORMATION, as evidenced by PARTNER 's written records ; or (d) is            Name:
provided to PARTNER free of restriction on disclosure by a third party         Tille
having the right to so provide such SOLVAY INFORMATION; or (e) is
.\




                               RECIPROCAL CONFIDENTIALITY AGREEMENT


       A. Parties:

                      RHODIA OPERATIONS ,                                PPT RESEARCH, INC.,
                      a company incorporated in France, having its       a company incorporated in the state of
                      registered office located at 40 rue de la Haie     Pennsylvania (USA), having its registered
                      Coq, 93306 Aubel'villiers (France),                office located at 515 Business Park Lane
                                                                         Allentown, PA 18109 (USA),

                     hereinafter referred to as "Rhodia",                hereinafter referred to as "PPT",

      B. Recitals:

                     Rhodia is active ln the development, production and sale of various chemicals and polymers,
                     including, but not limited to, surfactants, po lymers, lubricant formulations, and owns valuable
                     know-how in connection therewith,

                     PPT is active in the development, production and sale of various formulations, including, but not
                     limited to, carriers and slunies for Solar, Semiconductors, and Optical Wafer Manufacturing, and
                     owns valuable know-how in connection !herewith,

                     Rhodia and PPT wish to exchange certain information and samples which they consider as highly
                     valuable and confidential to fulfill the Purpose (as hereinafter defined).

      C. Definitions:

     Purpose                   means the assessment (i) by Rhodia of the suitability to use PPT technologies in silicon
                               wafer applications and (ii) by both parties of their interest to enter into a fmther
                               agreement related to a collaboration between both companies

     Effective Date           means 9 June 2014.
     Exchange Period          means the period starting on the Effective Date and ending on 8 June 2015, unless
                              earlier terminated by either party through notification thereof to the other party,
     Sec recy Period          means the period starting on the Effective Date and ending on 8 June 2020 i.e. 5 (five)
                              years after the end of the Exchange Period.
     Governing Law            The law of Delaware (USA), excluding its conflicts of law principles.
     Arbitration Rules        The Rules of Arbitration of the International Chamber of Commerce.
     Arbitration Place        Delaware (USA)

     The parties agree to exchange their respective confidential information and samples under the terms and
     conditions set forth hereabove and in the hereunder General Terms and Conditions.




     NOV 231                                                                                                 115
                                                                                                                          ;_,
                                   GENERAL TERi\lS AND CONDITIONS


 1. ADDITIONAL DEFINITIONS:
 1.1. "Confidential Information" means (i) the Purpose, (ii) any technical, economic or business
      infonnation disclosed by either party or its Affiliates ("Discloser") to the other party or its
      Affiliates ("Recipient") during the Exchange Period in relation with the Purpose, ((iii) any
      technical, economic or business information obtained by Recipient through the fulfillment of the
      Purpose from, and to the extent it relates to, any information under (ii)), and (iv) any information
      acquired visually by Recipient at the occasion of its visits to any of Discloser's facilities.
      Confidential Information may include, without limitation, data, know-how, trade secrets,
      inventions, unpublished patent applications, specifications, product properties, compositions,
      technical capabilities and research and development programs.
      Information shall be Confidential Information when, (i) if disclosed in writing or on any other
      tangible suppmt, it is marked "confidential" by an appropriate legend or stamp, (ii) if disclosed
     orally or visually, it is identified as such during its disclosure and confirmed in writing within
      thirty (30) days after such disclosure, or (iii) acquired visually according to Sub-Clause 1.1 (v)
      hereabove.
1.2. "Sample" means any sample supplied by either party or its Affiliates ("Discloser") to the other
     party or its Affiliates ("Recipient") during the Exchange Period in relation with the Purpose.
1.3. "Affiliate" of a party means any entity or person controlling, or controlled by, or under common
     control with, such party, whether directly or indirectly; "control" (including, with correlative
     meanings, "controlling", "controlled by", and "under common control with") meaning the direct
     or indirect beneficial ownership of more than 50% of the voting or equity interest in such
     company or other entity.
1.4. For avoidance of doubt, Discloser and Recipient mean either Rhodia and its Affiliates or PPT and
     its Affiliates as the case may be.

2. CONFIDENTIALITY, NON DISCLOSURE AND RESTRICTED USE OBLIGATIONS:
2.1. With regard to Confidential Information and Samples, Recipient shall:
(a) hold the same in confidence using the same degree of care as it uses for protecting its own
    confidential infonnation and samples of a like nature (but in no event less than a reasonable
    degree of care), including, by keeping in secure storage and reasonably separate from other
    information and materials (i) Confidential Information in tangible or documented fonn and (ii)
    Samples;
(b) not disclose or supply the same to any third party (including patent offices), except, to the extent
    required to fulfill the Purpose, to its Affiliates, or with Discloser's prior written agreement, or
    pursuant to Sub-Clause 2.2;
(c) limit access to the same, on a strict need to know basis, to its and its Affiliates' employees,
    requiring that access to fulfill the Purpose, provided (i) such employees are subject to
    confidentiality obligations no less stringent than those contained hereunder through appropriate
    agreements, (ii) such employees have been informed by Recipient of the obligations hereunder,
    and (iii) Recipient remains responsible for any violation of the obligations hereunder by such
    employees;
(d) not use, or in any way exploit for its benefit, the same except for the Purpose; and
(e) upon Discloser's written request and option, either return Confidential Information to Discloser, or
    destroy (or delete permanently in the case of digital or electronic media) the same, all Recipient's
    copies of the same and all extracts, notes, analyses, compilations, technical drawings, studies and
    other documents prepared by Recipient and embodying or utilizing any part of the same, except
    that (i) this obligation shall not apply to routinely created backup copies of electronic data, and (ii)
    Recipient may retain one (1) copy of Confidential Information in controlled access files in



NOV231                                                                                             2/5
      accordance with the te1ms of this Agreement for the sole purpose of determining its legal
      obligations hereunder.
  2.2. In the event Recipient is required to disclose Confidential Information or Samples under
       applicable law, regulation, -supervisory authority or other applicable judicial or governmental
       order, Recipient shall (i) infonn Discloser in writing before any disclosure thereof so that
       Discloser may seek an appropriate protective order, (ii) give upon Discloser's request all
       necessary information and support to ward off the disclosure thereof, (iii) ask the receiving third
       party to maintain confidentiality, and (iv) strictly limit the content of such disclosure to that
      portion of Confidential Information or Sample that it is strictly compelled to disclose. In any
      event, Recipient shall not oppose action by Discloser to obtain an appropriate protective order or
      other reliable assurance that confidential treatment will be accorded to Confidential Information
      and Samples.
 2.3. Recipient agrees that disclosure of any Confidential Information. and (re-)export of any Sample, as
      authorized according to the provisions of Sub-Clause 2.1, shall be subject to all export laws,
      restrictions and regu lations.
 2.4 . With regard to Samples, in addition to obligations defined in Sub-Clause 2.1, Recipient shall:
 (a) not disassemble, analyze, or have others analyze, Samples or any portions thereof to determine
      their chemical composition, microscopic structure or method of manufacture, except to the extent
      strictly required for the Purpose;
 (b) not disclose to any third party (including patent offices) and/or not publish, the results of
     Recipient's evaluation of the Samples supplied by Discloser. For the avoidance of doubt, said
     results shall be considered and treated by both parties as Confidential Information of both patiies;
     and
 (c) upon Discloser's written request and option, either return to Discloser any unused or unconsumed
     portion of the Samples and any materials derived from the Samples produced in performance of
     the evaluation, or dispose of the same in a manner that does not reveal their identity or method of
     manufacturing and in compliance with all laws and regulations relat ing to health, safety, and
     environment.

3. EXCEPTIONS:
The obligations of Article 2 shall not apply to any portion of Confidential lnfonnation or Sample that
 Recipient can prove:
(a) was available to the public prior to receipt or achievement hereunder, or becomes available to the
    public thereafter through no fault or negligence of Recipient, or
(b) was already in Recipient's possession prior to receipt or achievement hereunder, or
(c) was lawfully obtained from a third party legally entitled to do so after the time of receipt or
    achievement hereunder, and Recipient is free to disclose without breach of any of its obligations,
    or
(d) was independently developed by or for Recipient by person(s) not having access to Discloser's
    Confidential Infotmation or Samples.
For the purpose of !his Article, any info1mation which is specific, shall not be deemed to be within any
of the foregoing exceptions, merely because it is embraced by more general infonnation which falls
within any one or more of the foregoing exceptions. In addition, any combination of features shall n.ot
be deemed to be within any of the foregoing exceptions, merely because individual features fa(L within
any one or more of the foregoing exceptions, but only if the combination itself falls within any one of
the foregoing exceptions.

4, WARRANTIES Al.'lD DlSCLAHIERS:

4.1 Recipient acknowledges that Confidential Information and Samples are provided by Discloser "as
    is", without guarantee, warranty or representation of any kind, express or implied, including, but
    not limited to, as to (i) their accuracy or completeness, (ii) their merchantability, fitness for a



NOV231                                                                                           3/ S
     particular purpose and non infringement of third parties' intellectual property rights, and (iii) their
     use, handling or disposal. Discloser shall incur no liabilities in connection with the foregoing.
4.2 In particular, and without prejudice to the generality of Sub-Clause 4. l, Recipient further
    acknowledges that (i) any Sample is of a developmental nature, and (ii) Discloser makes no
    representation, express or implied, that Discloser will supply it on a commercial basis.
4.3 Each party shall remain responsible for consequential damages caused to the other party through
    the breach of its obligations under Article 2.

5, TER!\I:
5.1 This Agreement shall enter into force as of the Effective Date.
5.2 At the end of the Exchange Period, Recipient shall discontinue its use of Confidential Information
    and Samples.
5.3 The obligations hereunder shall be binding upon each Recipient for the Secrecy Period.

6. CHOICE OF LAW AND DISPUTE RESOLUTION:
6.1 This Agreement shal I be governed by and construed in accordance with the Governing Law.
6.2 All disputes arising out of, or in connection with, the validity, interpretation, performance and/or
    tetmination of this Agreement, which cannot be amicably settled between the parties, shall be
    finally settled under the Arbitration Rules by one or more arbitrators appointed in accordance with
    such Arbitration Rules without recourse to the ordinary courts of law. Arbitration proceedings
    shall take place in the Arbitration Place, shall be conducted in confidentiality and in the English
    language. The award rendered therein shall be final, confidential and binding upon the patties. The
    foregoing is without prejudice to each party's right to seek injunctions, exequatur and other relief
    in any appropriate court, to the extent the same are not available in arbitration.

7. MISCELLANEOUS:
7. I Each disclosure or supply hereunder shall be at the sole discretion of Discloser.
7.2 Each Discloser shall hold ownership of its Confidential Information and Samples.
7.3 No right other than as set forth hereunder, or license, is granted hereby by Discloser to Recipient,
    expressly or by implication, with respect to Confidential Info1mation and Samples.
7.4 This Agreement, as may be amended pursuant to the provisions hereof is the entire understanding
    between the parties concerning the Purpose and supersedes all agreements, communications,
    understandings, representations, or any other arrangement, whether written or oral, made or
    existing between the parties prior to or simultaneously with this Agreement in connection with the
    Purpose.
7.5 This Agreement shall not be deemed to be a commitment of either patty to enter into another
    agreement whether or not in connection with the Purpose and neither party shall incur any
    obligation of any kind whatsoever other than as set forth in this Agreement.
7.6 No waiver of any provision of this Agreement shall constitute a waiver of any other provision nor
    shall any waiver constitute a continuing waiver.
7. 7 If any provision of this Agreement is declared invalid or unenforceable, all remaining p01tions of
     this Agreement shall continue in full force and effect as if this Agreement had been executed
     without the invalid provision.
7.8 This Agreement may only be superseded, runended or modified by written instrument, properly
    executed by duly authorized employees of each party.
7.9 Neither party shall assign any of its rights or obligations under this Agreement without the prior
    written consent of the other party.



NOV231                                                                                            4/5
                                                                                                               LT
  7.I0This Agreement may be executed in counterparts, all of which taken together shall be deemed to
      be one and the same agreement. Execution and delivery of this Agreement by delivery of a
      facsimile or electronically recorded copy (including a .pdf file) bearing a copy of the signatu re of a
      Party shall constitute a valid and binding execution and delivery of this Agreement by such Party.


   IN WITNESS THEREOF, the parties have caused this Agreemerit to be executed through their duly
   authorized officers or representatives in two (2) original copies.


     RHODIA OPERATIONS                                             PPT RESEARCH INC.




Name: P t l ~              [.(Jh{ ...-e (,\ I- r 1-i ~ n I~ s   Name: Chip Ward

Title: 9epttfy'"Prestdent- Sotvay-Neveeal'~-Eta:ope             Title:   President

       Vp       Sfr-o le    Gj        IVoveccuf~




                                                                                                     515
   NOV23 1
EXHIBIT 3
                            TECHNOLOGY LICENSE AGREEMENT



      This Technology License Agreement ("Agreement") is made 20th day of February, 2015
between SOLVAY USA INC., a Delaware corporation, acting on behalf of itself and its Affiliates
and having offices at 8 Cedar Brook Drive, Cranbury, NJ 08512 ("Licensee") and PPT
RESEARCH, INC., a Pennsylvania corporation acting on behalf of itself and its Affiliates and
having offices at 515 Business Park Lane, Allentown, PA 18109 ("Licensor") (Licensee and
Licensor are separately "a Party" and together "the Parties").

      Whereas, Licensor is the owner of technology relating to the Licensor's aqueous slurry
product(s), including the manufacture thereof.

        Whereas, Licensor wishes to grant and Licensee wishes to obtain (i) an exclusive license
under the Technology (as defined below) to make, use or sell Product (as defined below) in the
recited markets within the Exclusive Territories (as defined below). Licensor is willing to grant
this license to Licensee pursuant to the terms and conditions of this Agreement.

        Whereas, Licensee agrees to abide by the technical choice by Licensor of Padarsh
Pharmaceuticals Ltd. as the primary manufacturer of the water-based system known as "LVS"
in its concentrated form as well as the "gel-particle" paste, used as a major component in the
Product, wherein a signed and delivered manufacturing agreement between Licensee and
Padarsh Pharmaceuticals Ltd. shall be a condition precedent to this Agreement with a date cap
of April 30th , 2015.

       Now, therefore, in consideration of the foregoing premises and of the mutual
agreements and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows:

1.     Definitions.

"Affiliates" shall mean any corporation or other business entity controlling, controlled by or under
common control with, Licensor or Licensee, as the case may be, and for this purpose "control"
of any entity shall mean the direct or indirect beneficial ownership of more than fifty percent
(50%) of the voting interest in such entity, or such other relationship as, in fact, constitutes
actual control thereof.

"Effective Date" shall mean the execution date of the manufacturing agreement between
Licensee and Padarsh Pharmaceuticals Ltd. relating to the water-based system known as
"LVS" in its concentrated form_as well as the "gel-particle" paste.

"Exclusive Territories" shall mean the territories of China and South Korea for the license
periods provided for in Article 14 below, and subject to any other terms and conditions provided
for in this Agreement.
"Scope of Use" shall mean the direct application of the Products and Technology (as hereinafter
defined) to silicon ingot slicing and wafer production for the Solar, Semiconductor and optical
wire-saw slicing industry.

"Know-How" shall mean the proprietary technological information owned or developed by
Licensor, or otherwise proprietary information in which Licensor has a right or interest, (including
but not limited to trade secrets) that relates to Licensor's aqueous slurry products, including
operating instructions, processes, procedures, use and process knowledge for the Scope of
Use, all technology, know-how, applications and use methods and processes related to the
Products and formulations as it or they may relate to Scope of Use.

"Net Sales" shall mean the amount billed, invoiced, or received (whichever occurs first) for
sales, leases, or other transfers of Product, less:

           i.   Amounts repaid or credited by reason of rejection or return.

          ii.   Taxes levied on and/or other governmental charges made as to production, sale
                transportation, delivery, or use and paid by or on behalf of Licensee including but
                not limited to VAT.

         111.   Duties and charges for customs clearance.

"Patents" shall mean all patents, patent applications, PCT applications whether issued, filed or
in written form directly relating to Licensor's aqueous slurry Product(s), as set forth in Exhibit A
attached hereto, only to the extent that they directly relate to the Scope of Use.

"Patent Rights" shall mean all rights arising from the Patents to the extent that they directly
relate to the Scope of Use.

"Product" shall mean aqueous or semi-aqueous slurry suspensions, suspension carriers,
lubricants, coolants, vehicles, media and compositions, and formulations that are based on the
Know-How, Technology, Patents plus any necessary and affiliated ancillary products required
for use with primary suspension compositions; namely the LVS series of water based
suspension carriers/ lubricants/coolants as they directly relate to the Scope of Use.

"Reporting Period" shall mean each quarter (3 months) of the calendar year period during the
term of this Agreement, with the first such period for a given year beginning on January 1 and
ending on March 31 of such year and the second such period for such year beginning on April 1
and ending on June 30 of such year, and the third such period for such year beginning on July 1
and ending on September 30, and the forth such period for such year beginning on October 1
and ending on December 31; except the first Reporting Period shall begin on the Effective Date
and end on the earlier of March 31 or June 30 of the same year.
"Technology" shall mean the Patents, Patent Rights, technology developed, compositions,
formulations, designs and Know-How of Licensor as they directly relate to the Scope of Use.
Technology also shall include all process, methods, Q.C. equipment, processes, use know-how,
training information, further technology and product development, whether made by Licensor or
not, and technical applications information, disseminated process, operations or wire saw
knowledge, process issue resolutions involving use or applications of Licensor's technology and
Products, or Product composition alterations for the Scope of Use.

"Technology Package" means a collection of Licensor's information regarding the Products,
knowledge, process, use, safety, methods, testing, Q.C. and any other technical disclosure from
Licensor necessary for Licensee to properly dilute Product concentrate provided to Licensee,
handle and store such Product, including but not limited to Know-How, Patents and Patent
Rights, Patent applications and other related product composition, handling, dilution, use, safety
and final "ready-to-use" product information that is available to Licensor as directly related to the
Scope of Use. Licensor agrees to provide to Licensee all necessary information available to
Licensor to manufacture and dilute the "LVS" and "SCA-2A" Products from supplied raw
materials for the Scope of Use in the Exclusive Territories in accordance with the terms of this
Agreement.

2.     License Grant.

(a) Licensor hereby grants to Licensee, and its Affiliates, an exclusive license under the
Technology to manufacture, have manufactured, use, sell or distribute the Products in
accordance with the Scope of Use within the Exclusive Territories (collectively, the "License").
Any Affiliate of Licensee shall be bound by all terms and conditions of this Agreement and the
exercise of any such rights or the performance of such obligations by an Affiliate of Licensee
shall not relieve Licensee of its obligations under this Agreement. The right to manufacture
Products of Licensor's Technology does not include the right to manufacture any of the Raw
Materials comprising said Products. Further, on terms no worse than under the agreement
between Licensor and Padarsh Pharmaceuticals Ltd. ("Padarsh") related to the Raw Materials,
Licensee agrees to abide by the technical choice by Licensor of Padarsh as the primary
manufacturer of the water-based system known as "LVS" in its concentrated form as well as the
"gel-particle" paste used as a major component in said LVS product concentrate ("Raw
Materials"), which comprises the LVS-FA Product.

b) Subject to the terms provided for herein, Licensee shall have the right to disclose confidential
information to a selected and approved secondary manufacturer of said "gel-particle" paste or
LVS Product concentrate. Any selected and approved secondary manufacturer shall be
required to execute any and all documents reasonably required by Licensor to protect Licensor's
confidential information. The selected secondary manufacturer shall be subject to and agree to
be bound by all conditions of confidentially provided for in this Agreement and in the current
Reciprocal Confidentiality Agreement between Licensor and Licensee, a copy of which is
attached hereto as Exhibit C and incorporated herein by reference. The selected secondary

                                                                                     Cf✓,Y rjujrs
manufacturer shall only be approved for use if (i) the volumes requested by Licensee exceed
Padarsh's capacity or (ii) there arise issues with Padarsh's performance which remain
unresolved after 30 days written notice, including any material failure in product quality (as
established between PPT and Padarsh) problems with timely supply, lack of adherence to a
negotiated price structure for a long-term supply contract, or any issues in product consistency.
Licensor shall have the right to independently verify any quality control issues or deficiencies of
the Product concentrate and gel particle paste claimed by Licensee. Any selection of such
secondary supplier by Licensee will be discussed with Licensor and Licensor will have the right
to refuse and withhold approval, within forty-five (45) days of receipt of Product made by
secondary supplier, only if Licensor can demonstrate that the selected new supplier is unable to
meet the quality, consistency and performance criteria in Exhibit B as attached hereto.

(c) Right to Sublicense:

Full Sublicense: Licensee shall not have the right to grant a sublicense under Section 2(a)
without first obtaining the express written consent of Licensor on each occasion, which consent
shall not be unreasonably withheld, conditioned or delayed .. By way of example and not
limitation, Licensor may condition its consent on Licensee satisfying the following requirements
and such conditions shall not be deemed unreasonable: (i) Licensee shall submit written
requests to Licensor which shall disclose all reasonably pertinent information relating to
prospective sub- licensee including, location, contact information and all relevant personnel
contacts,. (ii) The prospective sub-licensee shall be required to complete and execute a non-
disclosure/confidentiality agreement with Licensee and/or with Licensor that is at least as
restrictive as that which exists between the Parties, a copy of which is attached hereto as
Exhibit C. (iii) The Sublicense Agreement shall be in writing, it shall be consistent with and
subordinate to this Agreement and it shall convey no rights which are greater than the rights
contained herein. (iv)Licensor shall have the right to approve any proposed Agreement between
Licensee and prospective Sub-Licensee.

Grant of Limited Sublicense: To the extent that a "limited sub-license" is necessary for a
distributor to use and sell the Product and for customers to use the Product in the Exclusive
Territories, and provided that customer and distributor are not provided with any confidential,
Technology, Know-How or other proprietary information of Licensor, then Licensee may grant
such limited sub-license without obtaining Licensor's prior written consent.

In addition to the right to receive royalties, Licensor shall be entitled to 30% of any fees or
similar payments charged by Licensee and paid by Sub-licensee in connection with the Sub-
license Agreement. No grant of consent by Licensor to any request to grant a sublicense shall
relieve Licensee of its obligations hereunder and this Agreement shall remain binding upon the
Licensee.

Licensee's failure to obtain Licensor's express written consent prior to the grant of any
sublicense (excluding any "Limited Sublicense") shall constitute an event of default and a
material breach of this Agreement.

(d) The License granted in Section 2(a) shall remain in full force and effect during the Term and
Renewal Terms (the "License Period").

(e) For the benefit and protection of Licensor's Patent(s), Licensee, in exercising its License
with respect to the Scope of Use of the Products in the Exclusive Territories, shall not disclose
or reference the identity of Licensor or its connection with the Products (including any reference
to the Patents or Patent Rights) when advertising or marketing the Products unless such
disclosure is required by law or agreed to by Licensor. Licensee may market and sell the LVS
Product under the name of "Supersol AR100" and will inform Licensor of any designations
utilized by Licensee for other Products sold under this Agreement. The Parties agree to
negotiate a marketing agreement wherein Licensor shall have the designation of being an
"authorized agent" of Licensee with respect to protection from customer liability and litigation.
Licensee names for Licensor Products may be registered, copyrighted or trademarked by
Licensee provided that Licensor is informed of the same in writing. Licensee's registration,
copyright, or trademark shall not grant Licensee any additional rights to the underlying Products,
Technology or Know-How which shall remain the sole and exclusive property of Licensor.



3.     Technology Transfer.

(a) Within thirty (30) days after the execution of this Agreement, Licensor shall make the
Technology Package available to Licensee.

(b) Within thirty (30) days of receipt of the Technology Package by Licensee, representatives of
Licensee and Licensor shall meet at an agreed upon location for up to three (3) working days to
review the Technology Package and discuss implementation of the Technology Package by
Licensee, as well as other related topics.

(c) Licensor shall train and advise Licensee with respect to proper manufacture, storage and
handling of final Product formulation by demonstrating appropriate and necessary
manufacturing methods to create final Product; methods and processes of raw materials
handling, plant and equipment operation, product testing and related environmental, health and
safety procedures to a reasonable number of Licensee's personnel at the appropriate Licensor
designated facilities or Licensee's designated facilities, whichever is mutually agreed upon by
the Parties.

(d) After completion of the training referred to in Section 3(c) above, Licensor shall make its
appropriate personnel available to consult with Licensee at Licensee's designated site
(preferably where Licensee has the "LVS" Product manufactured and in-use) regarding
License's implementation of the Technology Package.

(e) Both Parties acknowledge that such consultation by Licensor shall be subject to a fee
arrangement separate from the license or royalty fees paid hereunder, as follows:

(e)(i) Should Licensee request a consultation from Licensor's employees within the first 6
months following the Effective Date, Licensee shall be responsible to approve and pay all of
Licensor's for reasonable expenses in connection with the request including without limitation,
any and all airfare, lodging, meals, communication, and incidental costs related thereto No
additional consultation fee will be due. If Licensor provides up-front payment for pre-approved
travel expenses, Licensee shall reimburse Licensor for said payments within 30 ( thirty) days of
submission of an expense report with supporting receipts; said receipts being required for any
expense exceeding $25.

(e)(ii) For any consultation required by Licensee and performed by an external consultant
trained and/or under consulting arrangement with Licensor, Licensee will pay, as full payment of
such services to Licensor a consulting fee of $300USD /day including travel time in addition to
the reasonable travel expenses in accordance with Section 3(e)(i).

(e)(iii) For any consultation done by Licensor's employees after the first 6 months of the last
date of execution of the Agreement, the Licensee will pay to Licensor a consulting fee of
$300USD /day including travel time in addition to the travel expenses in accordance with
Section 3(e)(i).

(f) Licensor shall promptly disclose to Licensee any improvements or modifications to the
Technology and/or Products, which disclosure shall not exceed thirty (30) days from the date
Licensor confirms and proves in and internally demonstrates such improvement or modification.

4.     Acknowledgment of Licensor's Ownership and Cooperation.

Licensee acknowledges and agrees that Licensor is and shall remain the sole and exclusive
owner of the Technology, Technology Package, Products, and Know-how described in this
Agreement.

The Parties covenant and agree to cooperate with one another at all times, to keep the other
reasonably informed, and to exercise good faith and fair dealing in carrying out their duties and
obligations under the terms of this Agreement. To this end, Licensee agrees to provide Licensor
with updated marketing reports at the end of each Reporting Period that will include general
information about the penetration of the Products, Technology and the issues faced by
customers in connection with their use of the Products and/or Technology. Such report may
include, for example, the number of companies that have approved the Product(s); the number
of customers that have running business or issues with the Products from Licensee or Sub-
Licensee approved pursuant to Article 2(c).



5.     Registration Infringement and Indemnification.
(a) If either Party learns of any claim or act of any third party that constitutes or may constitute
or result in an infringement, misappropriation, or misuse of the Product(s), Technology, or any
other violation of any rights provided for in this Agreement ("Infringement") that Party shall
promptly notify the other in writing of same. Licensor shall have the first option to institute and
prosecute any action or suits against any violation at its sole cost and expense. If Licensor
advises Licensee that it does not intend to exercise this option, Licensee shall have an
affirmative duty to take action to prevent or resolve any Infringement or threatened Infringement
at its sole cost and expense to the extent possible ... The Parties shall cooperate with one
another in the prosecution of any such claim and render all reasonable assistance to the other
party including providing testimony, witnesses, information and documents in its custody or
control and joining in as a party to the extent reasonably necessary. Licensor shall keep
Licensee reasonably informed of the progress of the case and shall prosecute it using such
means and methods at it deems reasonable and necessary, however, in no case shall Licensee
settle any claims without first obtaining Licensor's consent, which shall not be unreasonably
withheld. The net recovery from any award or settlement (i.e. total amount less reasonable
costs, fees, and expenses) shall be divided 75% to the litigating party and 25% to the non-
litigating party. In no event shall either Party be liable to the other for any Infringement unless
such Infringement is the direct result of some negligent or intentional act of a Party.

(b) Licensor's Duty to Indemnify: Licensor shall indemnify defend and hold Licensee, its
officers, directors, employees, and agents harmless from and against any losses or damages
incurred to the extent that they are the result of: (i) any material failure of Licensor to perform the
duties and obligations provided for herein, (ii) any material breach of a representation or
warranty of Licensor, or (iii) any material inaccuracy in the technical data, literature or training
materials provided to Licensee.

(c) Licensee's Duty to Indemnify: As described in Licensor's Warranty/Disclaimer materials
which are attached hereto and incorporated herein as Exhibit D, Licensor expressly disclaims all
warranties, express or implied with respect to the Product including without limitation, its use,
testing, storage, disposal, handling and the like. Licensor has disclosed to Licensee, inter alia,
that the use and storage of the Product in contact with Silicon particles may result in the
production of H2 gas which may be flammable or explosive under certain conditions. By
executing this Agreement Licensee acknowledges that it has made its own independent
investigation and is satisfied with the Product and its application in the Scope of Use. Licensee
assumes all risks of loss or damage in connection with the use of the Product by any third party
within the Exclusive Territories and shall be responsible for providing the appropriate warranty
disclaimers, safety precautions, training and instructions to all customers, distributors, sub-
licensees or end-users. Licensee further agrees that it shall indemnify save, defend and hold
Licensor, its officers, directors, employees, and agents harmless from and against any claims,
losses or damages including property damage, personal injury or death to the extent that they
arise out of or relate to the use of the Product by Licensee or any Sub-licensee, or Licensee's
customers or any Sub-licensee's customers.
(f) During the term of this Agreement, Licensor shall be responsible for and use commercially
reasonable efforts to maintain the registration of the Patents in effect, and to obtain issuance of
all Patents currently pending; save but those in China. Such decision to seek and obtain
patents in China shall be made between Licensee and Licensor. Until such decision is mutually
made, Licensor shall continue to maintain registration of existing patents relevant to the
Technology, Products, and Scope of Use within the Exclusive Territories, and obtain issuance of
patents from any such filed applications currently existing at the time of execution of this
Agreement. In the event that Licensor decides not to maintain or seek to obtain issuance of
any relevant Patent, Licensor shall provide Licensee with notice of its intention not to pursue the
Patent at which point Licensee may offer to purchase the Patents, patent application or
Technology from Licensor at a price to be mutually agreed upon by the Parties., If no such price
can be agreed upon, Licensee may take such actions reasonably necessary to maintain or
obtain issuance of such Patents within the Exclusive Territories and subtract any direct costs
incurred from future Royalty payments to Licensor. Licensor shall cooperate with Licensee in
taking these actions, but all Patents and Technology shall remain the exclusive and sole
property of Licensor.

6.     Confidentiality.

(a) Except with respect to any Affiliate or approved Secondary Manufacturer, Licensee shall (i)
hold the Know-How and Technology in confidence using the same care and caution Licensee
affords its own confidential information, but no less than a reasonable degree of care including
that described and detailed in the Reciprocal Confidentiality Agreement between the Parties and
Section - 6 herein, (ii) not use or allow the Know-How and Technology to be used except within
the scope of this License, and (iii) restrict disclosure of the Know-How and Technology to only
those employees, staff, approved contractors and any approved "full Sub-Licensees "of
Licensee that have a direct need to know for the purpose of using such Know-How and/or
Technology within the scope of this License and only to the extent directly needed. (iv) Licensee
shall also ensure that any third party not directly bound by this Agreement and the reciprocal
confidentiality agreement attached hereto, shall be required to execute a separate confidentiality
agreement that is at least as restrictive as that which exists between the Parties, prior to
disclosing any confidential information, Know-How or Technology. Licensee shall not otherwise
disclose any information of Licensor that is not generally known or available to the public at
large, without the expressed written permission of Licensor. Licensee shall institute reasonable
policies and procedures consistent with this Section - 6 and the Reciprocal Confidentiality
Agreement between the Parties to prevent the disclosure of Licensor's confidential information,
shall have a duty to pursue damages on behalf of Licensor and indemnify Licensor for any
losses caused by Licensee's disclosure of Licensor's confidential information.

(b) The obligations of Section 6(a) above shall not apply to information which (i) is
demonstrated to have been in the Licensee's possession prior to receipt thereof from Licensor,
(ii) is established to be in the public domain otheiwise than as a consequence of a breach of an
obligation not to disclose the information, (iii) is independently developed by an employee of
Licensee without reference to Licensor's Know-How or confidential information prior to the
consummation of this agreement, which does not fall under the terms of the Reciprocal
Confidentiality Agreement between the Parties between the parties, or (iv) is required to be
disclosed by operation of law, provided Licensor receives timely notice from Licensee of any
action to have such Know-How disclosed and Licensor has a reasonable opportunity to object to
such disclosure. Licensee shall enforce all restrictions on the Technology and proprietary
information against all known and potential breaches by persons who are provided with such
information by Licensee and Licensee shall have a duty to pursue damages on behalf of
Licensor in the event of such a breach. Additionally, Licensor shall enforce all restrictions on the
Technology and proprietary information against all known and potential breaches by persons
who are provided with such information by Licensor and Licensor shall have a duty to pursue
damages on behalf of Licensee in the event of such a breach and indemnify Licensee from any
losses caused by Licensor's disclosure of Licensor's confidential information to those
unauthorized entities who are not bound by this agreement or confidentiality at least as
restrictive as this agreement and the Reciprocal Confidentiality Agreement between the Parties.



7.       Notice.

All notices, claims, certificates, requests, demands and other communications hereunder will be
in writing and will be deemed to have been duly given if personally delivered or on the date of
receipt or refusal indicated on the return receipt if delivered or mailed (registered or certified
mail, postage prepaid, return receipt requested) as follows:

      (a) If to the Licensee:


Solvay USA Inc.
8 Cedar Brook Drive
Cranbury, NJ 08512
Attn: Legal Department
cc: Eric Aubay




(b)      If to the Licensor:

PPT Research, Inc.
515 Business Park Lane
Allentown, PA 18109
Attn: Dr. Chip Ward - President/ CEO

With a copy to:
Santanasto Law Office
210 E. Broad Street,
Bethlehem, PA 18018

or to such other address as the person to whom notice is to be given may have previously
furnished to the other in writing in the manner set forth above.

8.     Compensation.

(a) Licensee shall pay to Licensor on the Effective Date a one-time royalty fee advance of one
hundred thousand dollars ($100,000.00 USO). The royalty fee advance shall be credited
against future royalties accrued as provided under Section 8(c) below on Net Sales, if any,
during the year in which such royalty payment is made.

(b) Licensee shall pay to Licensor a licensing and technology transfer fee of two hundred
sixteen thousand dollars ($216,000.00 USO), payable of installments of thirty six thousand
dollars ($36,000.00 USO) per month over a six (6) month period measured from the Effective
Date.

(c) Licensee shall pay to Licensor a running royalty, payable to Licensor within 30 days of the
end of each Reporting Period, calculated at a rate of seven percent (7%) based on Net Sales of
Product sold by Licensee (as defined in Section 1 of this Agreement) during the License Period
in the Exclusive Territories. All Royalties shall be paid in United States dollars.

9.     Reporting.

(a) Licensee shall, within no more than 20 days after the end of each Reporting Period, submit
to Licensor a royalty report setting forth for such Reporting Period the following information:

       (i)    the quantity and the amount of each named product billed, invoiced, or received
(whichever occurs first), for any sale, lease, or other transfer of Product sold or otherwise
transferred by Licensee, and

       (ii)   calculation of the amount of royalties due under Section 8.

(b) Licensee shall, concurrent with each report under Section 9(a) above, pay to Licensor
royalties at the rate specified in Section 8 above for the Product included in the report. A notice
of payment and payment to Licensor shall be made no later than 10 days following the "on-time"
submitted royalty report by Licensee pursuant to Section 9(a). Said notice and payment shall be
sent to the address specified for the Licensor in Section 7 above.

(c) Licensee agrees to maintain, for seven (7) years following the end of the calendar year to
which they pertain, complete and accurate records regarding the information specified in
Sections 8 and 9 above in sufficient detail to allow the royalties payable hereunder by Licensee
to be determined, to permit its books and records to be examined from time to time to the extent
necessary to verify the reports provided under this Section 9 are complete and accurate, such
examination to be made at the expense of Licensor during normal business hours by an auditor
appointed by Licensor who shall be reasonably acceptable to Licensee.

(d) If any examination under this Section 9(c) reveals that any royalty payment to Licensor was
less than the royalty due under the provisions of Section 8 above, then Licensee shall, within
thirty (30) days after receipt of written notice thereof, pay to Licensor any undisputed amounts
that constitute the difference between the amount paid and the amount due plus the expenses
incurred by Licensor for the audit that identified the shortfall.



10.    Events of Default.

(a) Except as otherwise provided in this Agreement, if any of the following events ("Events of
Default") should occur at any time during the term of this Agreement, the non-defaulting party
may, upon written notice to the other party as required herein, terminate this Agreement and the
License granted herein:

        (a)(i) Insolvency. An event of default shall be deemed to have occurred, without notice
from the other party, if a party is liquidated or dissolved, becomes insolvent, suffers the
appointment of a receiver or trustee, makes a general assignment for the benefit of creditors or
institutes or has instituted against it any proceedings under any law relating to bankruptcy or
insolvency or the reorganization or relief of debtors;

        (a)(ii) Material Breach. An event of default shall have occurred if either party shall fail to
perform in any material respect, or shall be in material breach of any of its obligations
hereunder. To the extent that the breach is of a nature that it could reasonably be cured given
time, the non-breaching Party shall give the breaching party written notice and 45 days within
which to cure the default. The failure of the non-breaching party to cure the default and provide
reasonable evidence of the same within this period shall be treated as an event of default.

(b) In the event that Licensor is liquidated or dissolved, becomes insolvent, suffers the
appointment of a receiver or trustee, makes a general assignment for the benefit of creditors or
institutes or has instituted against it any proceedings under any law relating to bankruptcy or
insolvency or the reorganization or relief of debtors, Licensor shall notify Licensee in writing
within thirty (30) days of such an event, and Licensee shall have an option for a period of sixty
(60) days from the date the notice is received by Licensee to elect to purchase all or
substantially all of the Patents (including Patent Rights) of Licensor directly related to The Scope
of Use and Exclusive Territories; at a price to be established by a Business valuation expert
mutually agreed upon by the Parties.
11.    Dispute Resolution and Applicable Law.

(a) Any controversy, claim or dispute arising out of or relating to this Agreement or the breach
thereof shall, if possible, be settled by friendly negotiation. If settlement cannot be obtained
through such friendly negotiation, such controversy, claim or dispute, may be submitted to
arbitration as provided in Section 11 (b) below for resolution.

(b) All disputes arising in connection with this Agreement and which cannot be settled amicably
shall be settled by arbitration in accordance with the Rules of Arbitration of the International
Chamber of Commerce (ICC). The arbitral tribunal shall be composed of a single arbitrator to
be appointed in accordance with said ICC Rules. The place of arbitration shall be Pennsylvania,
the arbitration shall be conducted in the English language and all documents not in English
language submitted by any Party shall be accompanied by an accurate English language
translation thereof. The arbitral tribunal shall apply the state laws of the Pennsylvania and the
federal laws of the United States of America. The arbitral tribunal shall not have the power to
alter, modify, amend, add to or subtract from any term or provision of this Agreement. The
Parties expressly waive any right of appeal to the courts of any award, which shall be final and
binding on the Parties. Judgment upon the award of the arbitrators may be entered in any court
of competent jurisdiction in the Commonwealth of Pennsylvania.

(c) Regardless of the places of agreement, the places of performance, or otherwise, this
Agreement and all amendments, modifications, alterations or supplements thereto shall be
construed under, governed by and the legal relationships determined in accordance with the
laws of the Commonwealth of Pennsylvania.

12.   Successors and Assigns.

Licensor shall have the right to Assign this Agreement in its sole discretion only in the limited
circumstance where Licensor has received a bona fide third party offer to buy all or substantially
all of the assets of Licensor, or the assets directly related to the Products, Technology, Know-
How and Patent Rights and Licensee declines to exercise the purchase option available under
15(f) of this Agreement. Except for the limited circumstance provided for above, this Agreement
shall not otherwise be assigned by either party without the prior written consent of the other
party.

Notwithstanding the foregoing right of Licensee to assign this agreement to an Affiliate, Affiliate
shall have no further right of assignment, except with the written consent of Licensor, which may
be granted at Licensor's sole discretion.



13.    Representations and Warranties.

(a) Licensor represents and warrants that Licensor has the authority to enter into this
Agreement, has the right to disclose the Know-How and Technology and has the right to grant
the License hereunder.

(b) Licensee represents and warrants that Licensee has the authority and the right to enter into
this Agreement.

14.     Term and Termination.

(a) This Agreement shall commence on the Effective Date and except as otherwise provided for
herein, it shall terminate four (4) years from the Effective Date (the "Term"). This Agreement
shall thereafter automatically renew for successive one (1) year terms (a "Renewal Term" or,
collectively, "Renewal Terms") unless terminated by either party at the end of the Term or any
Renewal Term upon the delivery of 180 (one-hundred, eighty) days prior written notice
("Termination Term") within or before the end of the existing term or term renewal period. All the
obligations of the Parties under this Agreement shall remain the same during the Termination
Term. Notwithstanding any of the foregoing, the Term of Licensee's exclusive license for the
territory of South Korea shall commence on the Effective Date, but shall be for a trial term of
eighteen (18) months ("Trial Term"). If at the expiration of the Trial Term, Licensee has met the
Minimum Performance requirements for the territory provided below in 14(b)(ii), then Licensor
shall renew this License for the remainder of the Term and any Renewal Terms.

(b) Minimum Performance Requirement: During the Term and any Renewal Term, Licensee
shall exercise good faith and commercially reasonable efforts to market and sell the Products in
the Exclusive Territories. At a minimum, in order to maintain its Exclusive License in the
Territories, Licensee shall meet the following requirements:

        i. China: Licensee must have secured six (6) "committed customers" within two (2) years
from the Effective Date. For the purposes of this Agreement, a "Committed Customer" means
that a customer has validated that the Products can be used for industrial production solar wafer
cutting applications at their facilities

       ii. South Korea: Licensee must have one (1) Committed Customer in the Territory prior to
the expiration of the Trial Term.

In the event that Licensee fails to meet these minimum requirements, Licensor shall have the
option, but not the obligation to terminate the Agreement.

(c) Termination: This Agreement may be terminated by Licensor, at its sole discretion and upon
written Notice to Licensee for any of the following reasons: (i) if Licensor receives a bona fide
offer from an unaffiliated third party to buy all or substantially all of the assets of Licensor, or all
or substantially all of the assets related to the Products, Technology, Know-How and Patent
Rights, and Licensee declines to exercise the purchase option provided for in 15(f) below; or (ii)
if Licensee shall fail to make timely payment to the Licensor of any undisputed amount agreed
to be paid by Licensee hereunder, or (iii) Licensee fails to satisfy the Minimum Performance
Requirements of Section 14(b) above; or (iv) in the case of any event of default by Licensee that
is not timely cured or curable. In the event of default by Licensee under Sections 14(c)(ii) and
14(c)(iii), and as described in Article 10 of this Agreement Licensee shall transfer to Licensor,
without cost, fee, charge or consideration, all customer information, contacts, locations, Product
use information test status information, and all other customer information for all customers ever
contacted by Licensee or its Distributors or other authorized agents, using the Product, testing
the Product, customers where presentations about the Product have been made by Licensee,
as well as any information concerning customers contacted who have rejected the Products. No
expiration or termination of this Agreement shall relieve either party of any obligation accrued
prior to the date of expiration or termination or relieve a party in default from liability for damages
for breach of this Agreement. Waiver by any party of a single default or breach or a succession
of defaults or breaches shall not deprive such party of any right to terminate this Agreement
arising by reason of any subsequent default or breach.

(d) All rights and obligations created hereunder shall expire upon termination of this
.Agreement, except that the Definitions, Sections 5(b-c), all confidentiality requirements of
Section 6, and Sections 9(c), & 11 shall survive expiration or earlier termination of this
Agreement. In no event shall termination of this Agreement release Licensee from the
obligation to pay any amounts that became due on or before the date of such termination. For
Sections 5(b-c), enforcement of said Sections shall continue for 6 months following termination
of this Agreement as described in Section - 14.

(e) In case of a termination of this Agreement by Licensee, or an election by Licensee not to
renew. Licensee shall continue to faithfully and properly service its' existing customers for the
full 180 day period prior to termination. In such event, both Parties agree, covenant and
promise that during and after said 180 day period, neither they, nor their agents,
manufacturer's Representatives, sales personnel, technical support personnel, marketing or any
other related staff engaged in any direct or indirect action of marketing, servicing, supporting
and maintaining any customer relationship, Product delivery or Product/ Technical support
needs of said customer or potential customer, as the case may be, shall engage in any activity
that disparages or creates a negative impression of any sort within said customer or potential
customer concerning the other Party or the Products being used, tested, qualified, acquired,
purchased or otherwise evaluated by the customer or potential customer. Such covenant and
promise by each Party shall include the integrity of the other Party, any material information
about the position, condition, size, capabilities, or any of the other Party's general business
information. In the event of a Termination of this Agreement by Licensee or should Licensee
elect not to renew this Agreement, except for termination by Licensee under Section 10 above,
Licensee shall provide to Licensor at no cost, charge or other consideration on or before 60
days prior to the termination of this Agreement or Licensees' election not to renew the full list of
customers that are using the product or that have approved the product, or have tested the
product, or have had the Product presented to them, or have rejected the Product following
initial presentations, testing, or other evaluations of any kind, or have been contacted about the
Product, including all the relevant contact information of the customer representative, employee,
                                                                                      C///,1
                                                                                           r/2-oj1s~
engineer, or other such individuals involved in the consideration, testing, evaluation or
presentation of the Product or its ancillary Products ("Customer List")

(f) In case of termination of this Agreement by Licensor, Licensee, at Licensor's request, shall
continue to faithfully and properly service its' existing customers for the full 180 day period prior
to termination. In such event, both Parties covenant and agree that neither they, nor their
agents, manufacturer's Representatives, sales personnel, technical support personnel,
marketing or any other related staff will engage in any direct or indirect action of marketing,
servicing, supporting and maintaining any customer relationship, Product delivery or Product/
Technical support needs of said customer or potential customer, as the case may be, nor shall
either Party engage in any activity that disparages or creates a negative impression of any sort
with any customer or potential customer concerning the other Party or the Products being used,
tested, qualified, acquired, purchased or otherwise evaluated by the customer or potential
customer. Such covenant and promise by each Party shall include the integrity of the other
Party, any material information about the position, condition, size, capabilities, or any of the
other Party's general business information.

15.    Miscellaneous.

(a) In the event that any provision of this Agreement shall be held invalid or unenforceable for
any reason, such invalidity or unenforceability shall not affect any other provision of this
Agreement, and the parties shall negotiate in good faith to modify the Agreement to preserve (to
the extent possible) their original intent. If the parties fail to reach a modified agreement within
one (1) month after the relevant provision is held invalid or unenforceable, then the dispute shall
be resolved in accordance with the dispute resolution procedures set forth in Section 11 above.

(b) All headings are for convenience only and shall not affect the meaning of any provision of
this Agreement.

(c) Any failure to enforce any of the provisions of this Agreement or to require at any time
performance of any of the obligations hereof, shall in no way affect the validity of this Agreement
or any part thereof, or the right thereafter to enforce each and every such provision.

(d) No party has relied on any representation or warranty of any kind in entering into this
Agreement, or as an inducement to enter into this Agreement, except for those representations
and warranties expressly set forth herein.

(e) All rights and licenses granted pursuant to any section of this Agreement are, and will
otherwise be, for purposes of Section 365(n) of the U.S. Bankruptcy Code and/or any similar or
comparable section of the U.S. Bankruptcy Code (as such sections may be modified, amended,
replaced, or renumbered from time to time), executory licenses of rights to "intellectual
property," as defined under Section 101 (35A) of the U.S. Bankruptcy Code and/or any similar
or comparable section of the U.S. Bankruptcy Code (as such sections may be modified,
amended, replaced, or renumbered from time to time). The parties will retain and may fully
exercise all of their respective rights and elections under the U.S. Bankruptcy Code.
Accordingly, the licensee of such rights shall retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code. Upon the commencement of bankruptcy
proceedings by or against Licensor under the U.S. Bankruptcy Code, the Licensee shall be
entitled to retain all of its license rights and use rights granted under this Agreement.

(f) Purchase Option:

         (f)(i) In the event that Licensor, during the License Period, desires to sell and has
received a bona fide offer in writing from an unaffiliated third party to buy all or substantially all
of the assets of Licensor, or the assets directly related to the Products, Technology, Know-How
and Patent Rights (as defined in Article 1 "Definitions" of this Agreement), Licensor shall first
notify Licensee in writing of the proposed sale ("(f)(i) Offer Notice"). Each (f)(i) Offer Notice shall
contain all material terms of the proposed sale, including, without limitation, a copy of the written
offer received, the purchase price ("(f)(i) Offer Price") and terms of payment, the date and place
of the proposed sale, and any other material terms. Licensee shall have an option for a period
of sixty (60) days from the date the (f)(i) Offer Notice is received to elect to purchase all or
substantially all of the assets of Licensor or assets of Licensor's business as directly related to
the Products of this Agreement as detailed herein in Section 15(f)(i) at a price discounted by
17.5% of the (f)(i) Offer Price and subject to the same material terms and conditions as
described in the (f)(i) Offer Notice (or terms and conditions as similar as reasonably possible).
Licensee may exercise such purchase option and, thereby, purchase all (or substantially all) of
the assets of Licensor as described and detailed herein in this Section 15(f) by notifying
Licensor in writing before expiration of such sixty (60) day period. If during the License Period,
an (f)(i) Offer Notice is presented to Licensee and Licensee declines to exercise its purchase
option, then Licensor shall have the obligation to purchase the Customer List at a price equal to
17.5% of that third party (f)(i) Offer Notice only at such time as the sale of assets is
consummated and within 30 days of final settlement of said sale .. In such case, the sale of the
Customer List to Licensor shall take place within 30 days of said settlement date ..

         (f)(ii) In the event that Licensor, during the License Period, desires to sell and has
received a bona fide offer in writing from an unaffiliated third party to buy assets of Licensor that
does not, directly or indirectly, related to the Products, Technology, Know-How and Patent
Rights (as defined in Article 1 of this Agreement), Licensor shall first notify Licensee in writing of
the proposed sale ("(f)(ii) Offer Notice"). Each (f)(ii) Offer Notice shall contain all material terms
of the proposed sale, including, without limitation, a copy of the written offer received, the
purchase price ("(f)(ii) Offer Price") and terms of payment, the date and place of the proposed
sale, and any other material terms. Licensee shall have an option for a period of sixty (60) days
from the date the (f)(ii) Offer Notice is received to elect to purchase said assets of Licensor or
assets of Licensor's business as detailed herein in Section 15(f)(ii) at the full (f)(ii) Offer Price
(i.e., no discount) and subject to the same material terms and conditions as described in the
(f)(ii) Offer Notice (or terms and conditions as similar as reasonably possible). Licensee may
exercise such purchase option and, thereby, purchase said assets of Licensor or assets of
Licensor's business as described and detailed herein in this Section 15(f)(ii) by notifying
Licensor in writing before expiration of such sixty (60) day period. If during the License Period,
an (f)(ii) Offer Notice is presented to Licensee and Licensee declines to exercise its purchase
option, then Licensor shall have no obligation to purchase the Customer List.

 (g) This Agreement may be executed in two or more counterparts, each of which shall be
deemed to constitute an original, but all of which together shall constitute one and the same
instrument.

(h) Each party acknowledges that information provided under this Agreement may be subject to
export and import restrictions, and any use or transfer of controlled information must be
authorized under those regulations. Each party agrees that it will not use, distribute, transfer, or
transmit the information of the other party in any products except in compliance with the laws
and regulations of the country from which the product and/or information furnished hereunder is
being exported and/or to which it is being imported. This obligation survives any termination of
this Agreement.

(i) This Agreement constitutes the entire understanding between the parties with respect to the
subject matter of this Agreement and merges all prior discussions between them relating
thereto. No amendment or modification of this Agreement shall be valid or binding on the
parties unless made in writing and signed on behalf of each of the parties by their respective
duly authorized officers or representatives.

U) Binding Nature. This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns.

(k) Headings. Headings in this Agreement are for convenience only and shall not be used to
interpret or construe its provisions.

(I) Non-Waiver. No delay or failure by either party to exercise any right hereunder, and no
partial or singly exercise of any such right, shall constitute a waiver of that or any other right,
unless expressly provided herein.

(m) Time of Essence. Time is of the essence of this Agreement.

(n) Amendments. No amendments to this Agreement shall be valid unless they are in a writing
signed by the Parties.
IN WITNESS WHEREOF, the parties hereto have executed and this Agreement as of the date
first above written.




                                                          SOLVAY. USA INC.         I
                                                          By       ~A_             VI-½
Title: _   ___,_~-"---)'-'-P-~--'lf)'-'F,--'-/41_1 _ __   Title:   V   C:,   fvV   0   OU/.,(   J..1y__. fJ 11
Date: _ _ _'i_,_1/'._,,___'_o'--/,-'-J_.S_··_·_ _         Date:    5, 5, 15
                     i       7
                                        Exhibit A

                       [List of PPT Patents to be supplied by PPT]



1) U.S. Patent #7,381,690
2) U.S. Patent Application; Serial #12/586,507
3) PCT Applications related to (1) and (2) above
                                                   Exhibit B

                           [Quality, consistency and performance criteria]



1) LVSGel-Particle Quality
     a)   Quality of gel particles defined by:
              i.   Particle Size Distribution curve using Laser Diffraction Analyzer (Coulter LS-230 or LS-320) as
                   compared to standard material.
             ii.   Level of water contained in gel-paste material that affects total solids content of gel-paste
                   and gel-particles to be used in LVS.
            iii.   Analytical determination of oxide level and hydroxide level of gel-particles. Ratio must
                   match or be superior to standard material.
            iv.    Contamination. No visible or hidden contamination caused by external material or extra
                   solids added to gel-particles or gel-paste
            v.     Visual inspection: Dried or partially dried gel-paste is unacceptable. Water level in paste
                   must match or be within +2 -4% of that for standard material
           vi.     Packaging of Gel-Paste: Must be double bagged and completely sealed on arrival.
                   Otherwise, dried surface particles may form, compromising integrity of gel-particles within.
           vii.    Gel -particle resistance to shear. Gel-particles properly prepared must be resistant to shear
                   forces present in saw operations. High shear mixing followed by PDC analysis confirms shear
                   resistance vs. that of standard material.
          viii.    Etc.
     b)   Gel Particle Consistency
             i.    Gel-Particle Consistency is determined by measuring quality requirements listed above for a
                   minimum of at least 3 separate lots of production scale lots of gel-paste; preferably 4 lots at
                   the discretion of PPT.
            ii.    Deviation of more than that of standard material between lots may disqualify supplier's gel-
                   paste material.
           iii.    Ability to supply material in quantities needed on a consistent basis by supplier is an
                   additional criterion for consistency.
           iv.     Supplier must be ISO -9001-2000 or better certified as a tangible show of product
                   production consistency. GMP certification is preferred.
            v.     Etc.
     c)   Gel - Particle Performance:
              i.   Gel-particles must pass PPT standard "Soft-Settle" testing sequence with at least equal or
                   superior results than those of standard material at all dilution levels.
            ii.    Slurry settling rates of LVS made with supplier's gel-particles must be equal or slower than
                   that for standard material at the same dilution level.
                                                                                                                     0
                                                                                                                     N
           iii.    There must be no or small variations in slurry viscosity between standard material and                "-'
                                                                                                                         00

                                                                                                                     "'"'
       supplier's material at various dilution levels.
 iv.   Gel-Material as "LVS" must not show any adverse suspension characteristics at close to
       freezing temperatures. No suspension expectations exist once freezing occurs.
 v.    LVS material must rinse from wafer surfaces without remaining residue using standard
       rinsing techniques at PPT (i.e.; PPT 3-bath rinse station).
vi.    Settling of gel-particles in LVS suspension carrier must not be higher than that of standard
       material.
vii.   Etc.
         Exhibit- C
(Reciprocal Confidentiality Agreement)




             Sohtay NDA. pdf
                                             Exhibit- D

                       (PRODUCT WARNING AND DISCLAIMER)



                        PRODUCT WARNING AND DISCLAIMER

WARNING: The reaction between Silicon particles and/or Silicon and Water is known to
produce Hydrogen Gas {"H2"}. The LVS and SCA compositions ("Products"} are water-based. The
use of this Product series to slice, grind, lap, rinse, clean or cut Silicon ingots or bricks will produce
Silicon "kerf" or small Silicon particles. When these particles are mixed with, stored together with,
or otherwise come in contact with the LVS and/or SCA aqueous products, Hydrogen Gas may be
produced. H2 is dangerous and can be highly flammable and/or explosive under certain
conditions.

Warranty Disclaimer: In addition to highlighting the inherent danger of H2 production from use,
testing, employing, or implementation of the LVS Products or other aqueous based ancillary rinse
aids (i.e.; SCA product series) with silicon slicing, this document contains safety and Product use
information, suggested procedures, use limitations, safety recommendations, H2 gas
remediation suggestions, recommended conditions for safe use, and suggestions for potential
equipment designs. This information is being offered for the "end- user's" evaluation only. As
such, it is the sole responsibility and duty of the "end - user"/ Customer to fully investigate and
develop ALL the safety precautions, procedures, equipment, tools and facilities necessary for the
safe use and implementation of the LVS / SCA water based carriers/ rinses with Silicon or with
any other metal or semi-metal that may similarly produce dangerous, toxic, or flammable by-
products as a result of exposure to or combination with the LVS / SCA aqueous systems. The
information provided by PPT Research Inc. ("PPT") represents information and data gathered
from test results and other available sources. PPT represents that this information is accurate
only to the best of PPT's information and belief based on limited testing under specific
circumstances, and PPT makes no representation or warranty that the information is complete
or that it will be applicable to "end- user's" particular application for the LVS / SCA Products.
The information is intended only as an initial guideline and it is being offered "as-is" without
further representation or warranty as to its accuracy, completeness or applicability to "end -
user's"/ Customer's actual or intended use. Customer/ "end - user" acknowledges,
understands and agrees that it is anticipated that Customer/end-user will conduct its own tests
and investigations as to the proper safety and appropriate use and application ofthe LVS / SCA
Products and Customer/ end-user agrees to release and hold PPT, its officers, directors,
employees and representatives harmless from and against any claims, losses or damages relating
to any failure to warn or relating to Customer's reliance on the information provided.

By choosing to acquire or accept the LVS / SCA Products, Customer/ end-user acknowledges,
understands and agrees that it is purchasing or acquiring the Products in their current "as-
designed" and "as-is" condition as described in the SDS or MSDS for said Products, which are
delivered without the presence of or any exposure to any mentioned metals or semi-metals,
which may cause reaction with Products.

PPT, its officers, directors, employees, and representatives make no warranties, and to the
extent legally permissible, expressly disclaim any and all warranties, whether oral or written,
whether express or implied, and whether arising out of statute, custom, usage, trade or
otherwise; including without limitation, any warranty concerning the design, safety, application,
merchantability or fitness of the LVS Products for any particular purpose or use.

Release and Indemnity: _By accepting, opening, using, handling, testing, mixing, transferring,
storing, disposing or otherwise employing the LVS / SCA Products, resulting in exposure, use or
process that creates contact between the LVS / SCA Products and Silicon and/or Silicon particles
or any other such metal or semi-metal that may be reactive with water or water solutions,
Customer/end-user acknowledges and agrees that PPT shall not be held responsible or otherwise
liable in any manner whatsoever to either to Customer/end-user, to any end-user supplied by
Customer, or to any other third party, for any losses or damages related to the Products, their
use, testing, employment, handling or processing.

Further, by accepting, opening, using, handling, testing, mixing, transferring, storing, disposing
or otherwise employing the LVS / SCA Products, resulting in exposure, use or process that creates
contact between the LVS / SCA Products and Silicon and/or Silicon particles or any other such
metal or semi-metal that may be reactive with water or water solutions, Customer/end-user
further agrees to release, indemnify defend and hold PPT harmless, from, for and/or against any
and all claims, losses, fines, costs, fees, including reasonable attorney's fees, or other damages,
whether to property or to persons, including serious bodily injury or death, that may arise out of,
relate to, result from, or which may otherwise be attributed to Customer's/ end-user's use,
misuse, employment of, testing, shipping, storage, collection, mixing, dilution, modification, or
disposal of the LVS products.
EXHIBIT 4
               FIRST AMENDMENT TO TECHNOLOGY LICENSE AGREEMENT

This First Amendment to Technology License Agreement (hereinafter, the "Amendment") is made
effective as of April 6, 2016 by and between SOLVAY USA INC. , a Delaware corporation , acting
on behalf of itself and its Affiliates and having offices at 504 Carnegie Center, Princeton, NJ
08540 ("Licensee" or "Solvay") and PPT RESEARCH, INC., a Pennsylvania corporation acting on
behalf of itself and its Affiliates and having offices at 515 Business Park Lane, Allentown , PA
18109 ("Licensor" or "PPT'') (Licensee and Licensor are separately "a Party" and together "the
Parties").

     Whereas, Licensor is the owner of the Technology and Products relating to the Licensor's
aqueous slurry product(s), including the manufacture thereof.

       Whereas, Licensor and Licensee entered into a Technology License Agreement (the
"License Agreement" or "TLA") dated February 20 , 2015 , with an Effective Date of April 30, 2015 ;
and

       Whereas , The Parties acknowledge that certain performance and logistical issues have
existed relating to commercialization of the Product(s) at certain customer sites ; and

      Whereas , the Parties now wish to amend certain terms of the License Agreement
pursuant to this Amendment.

       Now, therefore, in consideration of the mutual covenants set forth in this Amendment and
other good and valuable consideration , the Parties, intending to be legally bound hereby agree as
follows:

I.    Article 14(a)-(b) of the TLA are hereby deleted in their entirety and replaced with the
      following language:

14(a) This Agreement shall commence on the Effective Date and except as otherwise provided
for herein, it shall terminate on the date that is six (6) years from the Effective Date (the
"Term").This Agreement shall thereafter automatically renew for successive one (1) year terms (a
"Renewal Term" or, collectively, "Renewal Terms") until one Party delivers written notice to the
other Party of its intent not to renew ('Termination Notice"). Except for termination pursuant to
Articles 10, 14(c) or 15(f), a Party's Termination Notice must be delivered at least one-hundred
eighty (180) days prior to the expiration of the then current Term or Renewal Term ("Termination
Term") . All the obligations of the Parties under this Agreement shall remain the same during the
Termination Term .

14(b) Minimum Performance Requirements: During the Term and any Renewal Term , Licensee
shall exercise good faith and commercially reasonable efforts to market and sell the Products in
the Exclusive Territories. At a minimum , in order to maintain its Exclusive License in the
Territories, Licensee shall meet the following requirements for the respective Territories
("Minimum Performance Requirements") within three and a half (3.5) years of the Effective Date
("Performance Deadline"):
      I.     China : Licensee must have secured GCL - Poly Energy Holdings and its affiliates
             ("GCL") as a Committed Customer or alternatively, Licensee shall secure at least 6., /
             Committed Customers                                                           at,;/
               before the expiration of the Performance Deadline . During each 12 month period
               following the Performance Deadline , the Licensee must achieve a commercially
               reasonable increase in sales from the amount of sales from the prior year. The
               Parties agree that they shall meet and exercise good faith efforts to agree upon a
               commercially reasonable increase in sales for the year based on current conditions .

       ii.     South Korea, Licensee must have secured and maintain at least one (1) Committed
               Customer before expiration of the Performance Deadline. During each 12 month
               period following the Performance Deadline, the Licensee must achieve a
               commercially reasonable increase in sales from the amount of sales from the prior
               year. The Parties agree that they shall meet and exercise good faith efforts to
               agree upon a commercially reasonable increase in sales for the year based on
               current conditions.

       iii .   Japan, Indonesia, Singapore, India, Vietnam. Malaysia, Philippines: Licensee must
               secure and maintain at least three (3) Committed Customers from the combination
               of these Territories before the expiration of the Performance Deadline. During each
               12 month period following the Performance Deadline, the Licensee must achieve a
               commercially reasonable increase in sales from the amount of sales from the prior
               year. The Parties agree that they shall meet and exercise good faith efforts to
               agree upon a commercially reasonable increase in sales for the year based on
               current conditions.

       Iv..    Taiwan: Licensee must have secured and maintain GET as a Committed
               Customers before the expiration of the Performance Time. During each 12 month
               period following the Performance Deadline, the Licensee must achieve a
               commercially reasonable increase in sales from the amount of sales from the prior
               year. The Parties agree that they shall meet and exercise good faith efforts to
               agree upon a commercially reasonable increase in sales for the year based on
               current conditions.

       v.      Effect of Failure to meet Minimum Performance Requirements:
               In the event that Licensee fails to meet or maintain the Minimum Performance
               Requirements for any of the Exclusive Territories under i-iv, Licensor may,
               terminate Licensee's exclusivity rights for those territories where the Minimum
               Performance Requirements were not met and/or maintained. In the event that
               Licensor elects to terminate Licensee's exclusivity for territories where the Minimum
               Performance Requirements were not met or maintained. Licensee shall provide
               Licensor with customer information for those territories consistent with 14(c).

II.    The Definition of "Exclusive Territories" in Article 1 is hereby deleted in its entirety and
replaced with the following language:

       "Exclusive Territories" shall mean the territories of Japan, Indonesia, Singapore, India,
       Vietnam, Malaysia, Philippines , China, South Korea. and Taiwan.

Ill.   Article 8(c) is hereby deleted in its entirety and replaced with the following language:

       Licensee shall pay to Licensor a running royalty, payable within 30 days of the
       end of each Reporting Period, calculated at a rate of seven percent (7%) based
       on Net Sales of Product sold by Licensee during the License Period for sales in
       China and South Korea, and 7% for any of the other Exclusive Territories, with
       the exception of Taiwan . Payment shall be in U.S. Dollars.
With respect to Taiwan, Licensee agrees to pay to Licensor a running royalty, payable within 30
days of the end of each Reporting Period, calculated at a rate of seventy (70%) percent of the
Gross Margin of Product sold by Licensee within the Territories. For the purposes of this
Agreement, "Gross Margins" shall be defined as: Net Sales less, direct manufacturing costs
incurred by Licensee (excluding manufacturing and packaging costs by Padarsh or any permitted
successor or sublicensed manufacturer, but including packaging, re-packaging , and dilution by
Licensee) less freight and logistics costs directly incurred by Licensee.
By way of example and not limitation, Gross Margin shall not include Sales , Marketing,
Administrative and Technical Support costs of Licensee. Licensee shall submit expense reports
with each running royalty payment to verify Gross Margins.


IV.   Article 4 of the License Agreement is hereby amended to add the following language:

The Parties further acknowledge that a performance issue was observed during initial testing of
Licensor's Product; specifically, the inconsistent production of thick and thin wafers during wire
saw cutting of silicon ingots under certain test conditions. Licensor had developed a resolution to
this issue, which Licensee did not believe to be commercially appropriate. Licensor disagrees
with this assessment. Licensee has developed an alternate solution to this issue ("Alternate
Technology") and contends that its Alternate Technology is beyond, and/or outside of the scope
of the Technology Package, Technology, Product(s) and Know-How of Licensor and the TLA.
Licensor adamantly disputes this contention. The Parties , however, have agreed to the following
terms to resolve this specific dispute:

      i.     For the life of any patents sought for the Alternate Technology, or for a period of 25
             years from the Effective Date, whichever period is longer, Licensee shall, and does
             hereby grant to Licensor, its Affiliates and assigns , including any third-party
             purchaser of Licensor or its assets, or its assets directly related to the Technology,
             Patents, Patent Rights, Product(s) and Know-How of the Technology License
             Agreement (TLA), a royalty-free, world-wide, fully-transferable, non-exclusive
             license with full detailed disclosure to the Alternate Technology. The right to use the
             Alternate Technology shall be a right that is limited to: (a) Licensor, its Affiliates,
             successors and permitted assigns, (b) customers, to the extent necessary for use of
             the Product in accordance with Article 2, but in no case shall Licensee reveal the
             composition of the Alternate technology beyond that which is contained in the
             patent application. and (c) any third party purchaser acquiring Licensor's assets, or
             stock as provided for in Article 15(f).
      ii .   The Parties hereby agrees that they shall keep one another informed of the details
             of any Product composition development, research, improvements, changes ,
             modifications or alterations of any kind within not more than 30 days.
      iii.   All future Product composition improvements, alterations, developments or changes
             shall be and remain the sole and exclusive property of Licensor.
V.     The Alternate Technology shall be disclosed to Licensor by Licensee in the form of a
comprehensive, detailed report from Solvay as part of said license in accordance with the
following:

        a. Within ten (10) days of the execution of this Amendment, Licensee shall provide
Licensor with the composition and within 30 days Licensee shall provide Licensor full disclosure
report of its "Additive/ Process" resolution , or whatever constitutes the full and complete
resolution to the "thick/ thin" wafer issue. Disclosure by "patent application" of Licensee shall not
be considered acceptable disclosure, though it shall be included in the disclosure documents. Full
disclosure shall include a written disclosure report which shall include the following (to the extent
that this information or documentation is within Licensee's possession or control :

          (i)    complete compositional, structural , accurate proportions of components in the
                 case of multiple component additive composition, and proper chemical and trade
                 compound name(s) identification of the final component additive(s) that was or
                 are used or to be used or employed within or as part of the LVS-FA / SuperSol
                 AR-100 basic composition or other composition based on the Technology or
                 Product(s) , or similar water based suspension system currently used or being
                 tested at customer sites including GCL within China or any other sites within the
                 exclusive territories to resolve the "Thick - Thin" wafer issue. This shall include
                 the exact weight percentage or proportion of additive component(s) employed
                 within the LVS-FA / SuperSol AR-100 ready-to-use carrier system from which
                 production slicing slurry is made or prepared;.
         (ii)    full chemical and trade name identification of any additives previously tested that
                 failed to resolve the issue;
         (iii)   full details on any and all wire saw set-up, run and process parameter changes or
                 alterations, or any specific or altered use processes for the LVS-FA / SuperSol
                 AR-100 compositions containing the final , successful additive(s) that were
                 utilized to resolve the Thick - Thin issue; and
         (iv)    a detailed summary of the test results from all tests as well as identification of
                 any customer site(s) where testing occurred, and from all of which the test data
                 results are presented in said report that demonstrate and prove the claimed
                 Licensee "thick / thin " resolution is fully functional with consistent successful
                 results within a production slicing environment at customer sites.
         (v)     Full description in detail of any issues that remain with the Licensee claimed
                 resolution for the Thick/ Thin wafer issue that must still be resolved for complete
                 and successful production use

VI.   Except as set forth in this Amendment, all terms of the License Agreement shall remain
unchanged and in full force and effect.

VII.   The Recitals above are hereby incorporated by reference as if set forth at length herein.

VII.   Except as explicitly set forth in this Amendment, the capitalized terms used herein shall
have the meaning ascribed to it in Technology License Agreement (TLA).

IV.    This Amendment may be executed in one or more counterparts, each of which shall be
deemed to be an original copy and all of which , when taken together, shall be deemed to
constitute one and the same document.
      IN WITNESS WHEREOF, each of the Parties hereto, agreed to be legally bound, has
caused this Amendment to be executed by a duly authorized officer or representative.

SOLVAY USA INC.

By: ' ~

Name:        L. Tl±o rl A: S
Title: \ /   p .$   b:,t te   C--~
                              I
                                     Title:
                                              ---------
